Exhibit 10.4

 

 

 

PERRIGO COMPANY

 

 

FIRST SUPPLEMENT TO MASTER NOTE PURCHASE AGREEMENT

 

 

Dated as of April 30, 2010

$115,000,000 4.91% Senior Notes, Series 2010-A, due April 30, 2017

$150,000,000 5.45% Senior Notes, Series 2010-B, due April 30, 2020

$150,000,000 5.55% Senior Notes, Series 2010-C, due April 30, 2022

 

 

 



--------------------------------------------------------------------------------

PERRIGO COMPANY

515 Eastern Avenue

Allegan, MI 49010

Phone: 269-673-8451

Fax: 269-673-7534

FIRST SUPPLEMENT TO MASTER NOTE PURCHASE AGREEMENT

DATED AS OF MAY 29, 2008

Dated as of April 30, 2010

TO EACH OF THE PURCHASERS LISTED

IN THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

This First Supplement to Master Note Purchase Agreement (this “First Supplement”
or this “Agreement”) is among PERRIGO COMPANY, a Michigan corporation (the
“Company”), and the institutional investors named on the attached Schedule A
(collectively, the “Purchasers”) hereto.

Reference is hereby made to the Master Note Purchase Agreement, dated as of
May 29, 2008, by and among the Company and the purchasers listed on Schedule A
thereto, as amended by that certain First Amendment to Master Note Purchase
Agreement dated as of April 29, 2010 (as so amended and as may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Note Purchase Agreement”). Capitalized terms not otherwise defined herein shall
have the meanings ascribed thereto in the Note Purchase Agreement. Reference is
further made to Section 1.2 of the Note Purchase Agreement, which provides that
each series of Additional Notes will be issued pursuant to a Supplement.

The Company agrees with the Purchasers as follows:

1. Authorization of the New Series of Additional Notes. The Company has
authorized the issue and sale of $115,000,000 in aggregate principal amount of
Notes to be designated as its 4.91% Senior Notes, Series 2010-A, due April 30,
2017 (the “Series 2010-A Notes”), $150,000,000 in aggregate principal amount of
Notes to be designated as its 5.45% Senior Notes, Series 2010-B, due April 30,
2020 (the “Series 2010-B Notes”) and $150,000,000 in aggregate principal amount
of Notes to be designated as its 5.55% Senior Notes, Series 2010-C, due
April 30, 2022 (the “Series 2010-C Notes”) and together with the Series 2010-A
Notes and Series 2010-B Notes, collectively, the “Series 2010 Notes”, such term
to include any such notes issued in substitution therefor pursuant to Section 13
of the Note Purchase Agreement). The Series 2010 Notes, together with the Series
2008 Notes heretofore issued pursuant to the Note Purchase Agreement and each
series of Additional Notes that may from time to time hereafter be issued
pursuant to the provisions of Section 1.2 of the Note Purchase Agreement, are
collectively referred to as the “Notes” (such term shall also include any such
notes issued in



--------------------------------------------------------------------------------

substitution therefor pursuant to Section 13 of the Note Purchase Agreement).
The Series 2010-A Notes shall be substantially in the form set out in Exhibit
1-A to this First Supplement, the Series 2010-B Notes shall be substantially in
the form set out in Exhibit 1-B to this First Supplement and the Series 2010-C
Notes shall be substantially in the form set out in Exhibit 1-C to this First
Supplement, in each case with such changes therefrom, if any, as may be approved
by the Company and the Purchasers of such series of Notes.

2. Sale and Purchase of Series 2010 Notes. Subject to the terms and conditions
herein and in the Note Purchase Agreement, the Company will issue and sell to
each Purchaser and each Purchaser will purchase from the Company, at the First
Supplement Closing provided for in Section 3, Series 2010 Notes in the series
and in the principal amount specified opposite such Purchaser’s name in the
attached Schedule A at the purchase price of 100% of the principal amount
thereof. The obligations of the Purchasers are several and not joint obligations
and each Purchaser shall have no liability to any Person for the performance or
non-performance by any other Purchaser hereunder.

3. Closing. The sale and purchase of the Series 2010 Notes to be purchased by
the Purchasers shall occur at the offices of Bingham McCutchen LLP, 399 Park
Avenue, New York, New York 10022-4689 at 9:00 a.m., New York time, at a closing
(the “First Supplement Closing”) on April 30, 2010 or on such other Business Day
thereafter on or prior to May 5, 2010 as may be agreed upon by the Company and
each of the Purchasers. At the First Supplement Closing, the Company will
deliver to each Purchaser the Series 2010 Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Series 2010
Notes in denominations of at least $500,000 as such Purchaser may request) dated
the date of the First Supplement Closing and registered in such Purchaser’s name
(or in the name of such Purchaser’s nominee), against delivery by such Purchaser
to the Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to Account 860523, Perrigo Company at JPMorgan Chase
Bank, N.A., 277 Park Avenue, New York, New York 10172, ABA No. 021000021. If at
the First Supplement Closing the Company fails to tender such Series 2010 Notes
to any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at such Purchaser’s election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

4. Conditions to First Supplement Closing. Each Purchaser’s obligation to
purchase and pay for the Series 2010 Notes to be sold to such Purchaser at the
First Supplement Closing is subject to the fulfillment to such Purchaser’s
reasonable satisfaction, prior to or at the First Supplement Closing, of the
conditions set forth below:

(a) Each of the representations and warranties of the Company set forth in
Section 8 hereof shall be correct in all material respects (except those
representations and warranties that are qualified by materiality, which will be
correct in all respects) when made and as of the date of the First Supplement
Closing after giving effect to the Acquisition (it being understood that
representations and warranties that speak as of a specific date or time need
only be correct as of such date or time).

 

2



--------------------------------------------------------------------------------

(b) Contemporaneously with the First Supplement Closing, the Company shall sell
to each Purchaser, and each Purchaser shall purchase, the Series 2010 Notes to
be purchased by such Purchaser at the First Supplement Closing as specified in
Schedule A to this First Supplement.

(c) Each Purchaser shall have received opinions in form and substance
satisfactory to such Purchaser, dated the date of such First Supplement Closing
(a) from Warner Norcross & Judd LLP, special counsel for the Company, covering
the matters set forth in Exhibit 4(a)(i) to this First Supplement and covering
such other matters incident to the transactions contemplated hereby as such
Purchaser or its counsel may reasonably request (and the Company instructs its
counsel to deliver such opinions to the Purchasers), and (b) from Bingham
McCutchen LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4(a)(ii) to this
First Supplement and covering such other matters incident to such transactions
as such Purchasers may reasonably request.

(d) Private Placement Numbers issued by Standard & Poor’s CUSIP Service Bureau
(in cooperation with the SVO) shall have been obtained by Bingham McCutchen LLP
for each series of the Series 2010 Notes.

(e) Pursuant to and in accordance with the terms of that certain Merger
Agreement, dated as of March 22, 2010 (the “Acquisition Agreement” and together
with all other agreements, exhibits, schedules, annexes and documents executed
or delivered in connection therewith, in each case as may be amended, modified
or supplemented from time to time, collectively, the “Acquisition Documents”),
by and among the Company, PBM Holdings, Inc., a Delaware corporation
(“Holdings”), PBM Nutritionals, LLC, a Delaware limited liability company
(“Nutritionals” and together with Holdings, the “Acquired Companies”), Pine
Holdings Merger Sub, Inc., a Delaware corporation and a direct wholly-owned
subsidiary of the Company (“Pine Holdings Merger Sub”), Pine Nutritionals Merger
Sub, LLC, a Delaware limited liability company and a direct wholly-owned
subsidiary of the Company (“Pine Nutritionals Merger Sub”) and PBM Stakeholders,
LLC, as stockholder representative, Pine Holdings Merger Sub shall have merged,
or shall merge contemporaneously with the sale of the Series 2010 Notes
hereunder, with and into Holdings and Pine Nutritionals Merger Sub shall have
merged, or shall merge contemporaneously with the sale of the Series 2010 Notes
hereunder, with and into Nutritionals and all of the outstanding Equity
Interests of the Acquired Companies will be purchased for cash by the Company,
such that, after giving effect to all such transactions, the Company shall own
all of the issued and outstanding Equity Interests of the Acquired Companies
(such transactions herein referred to as the “Acquisition”). The Company shall
have delivered a copy of all of the Acquisition Documents certified in an
Officer’s Certificate as being the true, correct and complete copies thereof.

 

3



--------------------------------------------------------------------------------

(f) The Company shall have delivered an unaudited balance sheet as at the date
of the First Supplement Closing based on the Company’s December 26, 2009 balance
sheet and with such adjustments thereto as shall be reasonable and appropriate
in light of the circumstances existing at the time such adjustments are made in
order to give pro forma effect to the Acquisition.

(g) The Company shall have delivered to each Purchaser an Officer’s Certificate,
dated the date of the First Supplement Closing, certifying that the conditions
specified in clauses (a), (i) and (m) have been fulfilled, and the Company and
each Subsidiary Guarantor shall have executed and delivered a certificate of its
Secretary or an Assistant Secretary, dated the date of the First Supplement
Closing, certifying as to the resolutions attached thereto, its organizational
documents and other corporate proceedings relating to the authorization,
execution and delivery of the Series 2010 Notes and this First Supplement.

(h) The Purchasers shall have received a fully executed copy of the First
Amendment to Collateral Agency and Intercreditor Agreement, dated as of
April 30, 2010, by and among the Collateral Agent, JPMorgan Chase Bank, N.A., as
Administrative Agent under the Credit Agreement and as Administrative Agent
under the Term Loan Agreement, the requisite holders of the Series 2008 Notes
and each of the Purchasers, pursuant to which (i) the Series 2010 Notes shall
have been deemed to constitute Secured Obligations under, and as defined in, the
Intercreditor Agreement, and (ii) each Purchaser that at such time is not a
party to the Intercreditor Agreement shall have agreed to be bound by the terms
and provisions set forth in the Intercreditor Agreement applicable to a “Secured
Party” and a “2008 Noteholder” (as each such term is defined in the
Intercreditor Agreement).

(i) The Company shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by it prior to or at the First Supplement Closing, and, after giving effect to
the issue and sale of the Series 2010 Notes (and the application of the proceeds
thereof as contemplated hereby), no Default or Event of Default shall have
occurred and be continuing.

(j) On the date of the First Supplement Closing, each Purchaser’s purchase of
the Series 2010 Notes to be purchased by such Purchaser shall (i) be permitted
by the laws and regulations of each jurisdiction to which such Purchaser is
subject, without recourse to provisions (such as Section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (ii) not
violate any applicable law or regulation (including, without limitation,
Regulation U, T or X of the Board of Governors of the Federal Reserve System)
and (iii) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If reasonably requested by any Purchaser, such
Purchaser shall have received an Officer’s Certificate certifying as to such
matters of fact as such Purchaser may reasonably specify to enable it to
determine whether such purchase is so permitted.

 

4



--------------------------------------------------------------------------------

(k) Without limiting the provisions of Section 15.1 of the Note Purchase
Agreement, the Company shall have paid on or before the First Supplement Closing
the reasonable and properly documented fees, charges and disbursements of the
Purchasers’ special counsel to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to the First
Supplement Closing.

(l) At least three Business Days prior to the date of the First Supplement
Closing, each Purchaser shall have received written instructions signed by a
Responsible Officer on letterhead of the Company confirming the information
specified in Section 3 hereof, including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Series 2010 Notes is to be
deposited.

(m) The Company shall not have changed its jurisdiction of incorporation or been
a party to any merger or consolidation or succeeded to all or any substantial
part of the liabilities of any other entity, at any time since December 26,
2009.

(n) The Company shall have delivered fully executed copies of (i) the Credit
Agreement, together with all amendments, supplements, waivers or modifications
thereto through the date of the First Supplement Closing, and (ii) the Term Loan
Agreement, together with all amendments, supplements, waivers or modifications
thereto through the date of the First Supplement Closing, and (iii) the
Subsidiary Guaranty, each other Guaranty executed in respect of the Notes (if
any) and all of the Collateral Documents, in each case certified in an Officer’s
Certificate as being the true, correct and complete copies thereof as of the
First Supplement Closing.

(o) All corporate and other proceedings in connection with the transactions
contemplated by this First Supplement and all documents and instruments incident
to such transactions shall be reasonably satisfactory to each Purchaser and its
special counsel, and each Purchaser and its special counsel shall have received
all such counterpart originals or certified or other copies of such documents as
it or they may reasonably request.

5. Prepayments; Maturity; Additional Interest.

(a) No Required Prepayments; Maturity. No regularly scheduled prepayments are
due on the Series 2010-A Notes, the Series 2010-B Notes and the Series 2010-C
Notes prior to their respective stated maturities. The entire unpaid principal
balance of the Series 2010-A Notes, the Series 2010-B Notes and the Series
2010-C Notes shall be due and payable on the stated maturity thereof.

(b) Other Prepayment Provisions. The prepayment provisions set forth in Sections
8.2, 8.3, 8.4, 8.5, 8.6 and 8.7 of the Note Purchase Agreement shall apply with
respect to the Series 2010 Notes.

 

5



--------------------------------------------------------------------------------

(c) Additional Interest. If the Consolidated Leverage Ratio shall exceed 3.25 to
1.00 on the last day of any fiscal quarter in the circumstances contemplated by
the proviso to Section 6(a) below, the interest rate otherwise payable on the
Notes shall be increased by 0.75% (the “Incremental Interest”) effective as of
the first day of the next succeeding fiscal quarter. Such Incremental Interest
shall continue to accrue through (but not beyond) the last day of the first
fiscal quarter ending thereafter on which the Consolidated Leverage Ratio as of
the last day of such fiscal quarter is not greater than 3.25 to 1.00.

6. Additional Covenants, etc.

(a) Consolidated Leverage Ratio. The Company will not permit the Consolidated
Leverage Ratio, as of the end of any fiscal quarter, to be greater than 3.25 to
1.00; provided that, upon delivery of a notice invoking this proviso by the
Company to the holders of the Notes not later than the last day of the fiscal
quarter in which a Qualified Acquisition is consummated, such ratio may be
greater than 3.25 to 1.00, but in no event greater than 3.50 to 1.00, on such
last day and on the last day of each of the three fiscal quarters next
succeeding such fiscal quarter, so long as the Company has paid all interest
that has become due on the Notes (including, without limitation, all Incremental
Interest payable pursuant to Section 5(c) of this First Supplement) on or prior
to each such date.

Notwithstanding anything contained in the Note Purchase Agreement, for purposes
of determining compliance with the Consolidated Leverage Ratio pursuant to this
Section 6(a), any election by the Company or its Subsidiaries to measure an item
of its Indebtedness using fair value (as permitted by FASB ASC 825-10-25 - Fair
Value Option (formerly known as Statement of Financial Accounting Standards
No. 159) or International Accounting Standard 39 or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

(b) Interest Coverage. The Company will not permit the ratio of Consolidated
EBIT to Consolidated Interest Expense (in each case for the Company’s then most
recently completed four fiscal quarters) to be less than 3.00 to 1.00 at any
time.

(c) Priority Debt. The Company will not at any time permit Priority Debt to
exceed 15% of Consolidated Adjusted Total Assets as of the end of the most
recently completed fiscal quarter.

Notwithstanding anything contained in the Note Purchase Agreement, for purposes
of determining compliance with this Section 6(c), any election by the Company or
its Subsidiaries to measure an item of its Indebtedness using fair value (as
permitted by FASB ASC 825-10-25 - Fair Value Option (formerly known as Statement
of Financial Accounting Standards No. 159) or International Accounting Standard
39 or any similar accounting standard) shall be disregarded for purposes of
determining the amount of Priority Debt at any time and such determination shall
be made as if such election had not been made.

 

6



--------------------------------------------------------------------------------

(d) Additional Guarantees. Without limiting the provisions of Section 9.7 of the
Note Purchase Agreement, the Company will cause each of Holdings and
Nutritionals to execute and deliver to each holder of Notes a Joinder to the
Subsidiary Guaranty in substantially the form of Exhibit A to the Subsidiary
Guaranty on or before the date that is the earlier of (x) the date that is 5
Business Days after the date of the First Supplement Closing, and (y) the date
on which such Person becomes a co-borrower under any Loan Agreement or a
guarantor of Indebtedness in respect of any Loan Agreement, together with (i) a
certificate of the Secretary or an Assistant Secretary for such Person, dated
the date of the delivery of such Joinder, certifying as to (A) the authorizing
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Joinder to the Subsidiary Guaranty
and (B) the copies of the charter, bylaws, operating agreement and other
constitutive documents of such Person attached thereto, and (ii) an opinion of
independent counsel dated the date of delivery of such Joinder reasonably
satisfactory to the Required Holders covering the opinions set forth in
paragraphs 2, 4, 5, 6, 7 and 9 of the form of opinion attached as Exhibit 4.4(a)
to the Note Purchase Agreement.

(e) Remuneration for Amendments and Waivers. The Company will not directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, to any holder of Notes as
consideration for or as an inducement to the entering into by any holder of
Notes of any waiver or amendment of any of the terms and provisions hereof or of
the Note Purchase Agreement, the Subsidiary Guaranty or the Collateral
Documents, unless (i) such remuneration is concurrently paid, on the same terms,
ratably to each holder of Notes then outstanding that also enters into such
waiver or amendment, and (ii) an amount equal to 50% of such remuneration is
concurrently paid, on the same terms, ratably to each holder of Notes then
outstanding that does not consent to such waiver or amendment. If, in the case
of any waiver or amendment of any of the terms and provisions hereof, or of the
Note Purchase Agreement, the Subsidiary Guaranty or the Collateral Documents,
remuneration in excess of the amount set forth in clause (ii) above is paid to
any holder of Notes that for any reason does not enter into such waiver or
amendment, such excess remuneration shall also be paid to all other
non-consenting holders in respect of such waiver or amendment.

The Company will not directly or indirectly grant any security or provide other
credit support to any holder of Notes as consideration for or as an inducement
to the entering into by any holder of Notes of any waiver or amendment of any of
the terms and provisions hereof or of the Note Purchase Agreement, the
Subsidiary Guaranty or the Collateral Documents, unless such security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding even if such holder did
not consent to such waiver or amendment.

(f) Make-Whole Amount. All references to “actively traded U.S. Treasury
securities” or “actively traded U.S. Treasury security” in the definition of
“Reinvestment Yield” in Section 8.7 of the Note Purchase Agreement shall be
deemed to refer to “actively traded on-the-run U.S. Treasury securities” or
“actively traded on-the-run U.S. Treasury security”, respectively.

 

7



--------------------------------------------------------------------------------

7. Events of Default. The Company hereby acknowledges and agrees that (i) the
failure of the Company to comply with Section 6(a) or Section 6(b) above as of
the end of any fiscal quarter of the Company or its failure to comply with
Section 6(c) above at any time shall constitute an Event of Default under
Section 11(c) of the Note Purchase Agreement; (ii) the failure of the Company to
comply with Section 6(d) or Section 6(e) above shall constitute an Event of
Default under Section 11(d) of the Note Purchase Agreement; and (iii) any
default by the Company in the performance of or compliance with Section 9.8(b)
of the Note Purchase Agreement shall constitute an Event of Default under
Section 11(c) of the Note Purchase Agreement (for the avoidance of doubt,
nothing contained in this clause (iii) shall be deemed to change or modify the
10 Business Day period for delivery of any new Joinder to the Subsidiary
Guaranty (together with all related documents and opinions) set forth in
Section 9.7(a) of the Note Purchase Agreement).

8. Representations and Warranties. The Company hereby represents and warrants to
each Purchaser as follows:

8.1 Organization; Power and Authority.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact. At the date of the Closing, the Company had the
corporate power and authority to execute and deliver the Note Purchase Agreement
and the Series 2008 Notes and, as of the date hereof, the Company has the
corporate power and authority to execute and deliver this First Supplement and
the Series 2010 Notes and to perform the provisions of the Note Purchase
Agreement (as supplemented hereby) and the Notes.

8.2 Authorization, etc.

The Note Purchase Agreement, this First Supplement, the Collateral Documents to
which the Company is a party and the Notes have been duly authorized by all
necessary corporate action on the part of the Company, and the Note Purchase
Agreement and the Collateral Documents constitute, and upon execution and
delivery hereof and thereof, this First Supplement and each Series 2010 Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, fraudulent transfer, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

8



--------------------------------------------------------------------------------

The Subsidiary Guaranty, this First Supplement and the Collateral Documents to
which it is a party have been duly authorized by all necessary corporate or
limited liability company action on the part of each Subsidiary Guarantor and
upon execution and delivery hereof and thereof will constitute the legal, valid
and binding obligations of each Subsidiary Guarantor, enforceable against each
Subsidiary Guarantor in accordance with their terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, fraudulent transfer, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

8.3 Disclosure.

The Company, through its agent, J.P. Morgan Securities Inc., has delivered to
each Purchaser a copy of a Private Placement Memorandum, dated March 2010 (the
“Supplement Memorandum”), relating to the transactions contemplated by this
First Supplement. The Note Purchase Agreement, the Supplement Memorandum
(including the Company’s SEC filings referred to therein), the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Company identified in Schedule 8.3 to the First Supplement by or on behalf
of the Company in connection with the transactions contemplated by the Note
Purchase Agreement and this First Supplement and the financial statements listed
in Schedule 8.5 to the First Supplement (the Note Purchase Agreement, this First
Supplement, the Supplement Memorandum and such documents, certificates or other
writings and such financial statements delivered to each Purchaser prior to
April 7, 2010 being referred to, collectively, as the “Supplement Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made;
provided, that, with respect to projected financial information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time. Except as disclosed in the
Supplement Disclosure Documents, since June 27, 2009, there has been no change
in the financial condition, operations, business, properties or prospects of the
Company or any Subsidiary except changes that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect. There is no
fact known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Supplement
Disclosure Documents.

8.4 Organization of Subsidiaries; Affiliates.

(a) Schedule 8.4 hereto contains complete and correct lists of: (i) the
Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary, (ii) the Company’s Affiliates, other than
Subsidiaries, and (iii) the Company’s directors and senior officers.

(b) Each Subsidiary identified in Schedule 8.4 hereto is a corporation or other
legal entity duly organized, validly existing and in good standing or equivalent
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation or other legal entity and is in good standing in each
jurisdiction in which such

 

9



--------------------------------------------------------------------------------

qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease, to transact the
business it transacts and proposes to transact, and, if a party thereto, to
execute and deliver the Subsidiary Guaranty, this First Supplement and the
Collateral Documents and to perform the provisions hereof and thereof.

(c) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than the agreements listed on Schedule
8.4 hereto and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

(d) The signatories to the Confirmation attached to this First Supplement are
all of the Subsidiary Guarantors as of the date of the First Supplement Closing.

8.5. Financial Statements.

The Company has delivered to each Purchaser a copy of the consolidated financial
statements of the Company and its Subsidiaries listed on Schedule 8.5 hereto, as
filed by the Company in accordance with Regulation S-X. All of said financial
statements and the unaudited consolidated financial statements of the Company
and its Subsidiaries for the fiscal quarters ending September 26, 2009 and
December 26, 2009 (including in each case the related schedules and notes) as
filed with the SEC in accordance with Regulation S-X fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved, except as set forth in the notes
thereto (subject, in the case of quarterly financial statements, to normal
year-end adjustments).

8.6 Compliance with Laws, Other Instruments, etc.

The execution, delivery and performance by the Company of this First Supplement,
the Note Purchase Agreement, the Collateral Documents to which it is a party and
the Notes do not and will not (i) contravene, result in any breach of, or
constitute a default under, or except as contemplated by the Note Purchase
Agreement, this First Supplement and the Collateral Documents result in the
creation of any Lien in respect of any property of the Company or any Subsidiary
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, or any other agreement or instrument to which the Company or
any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected, except in each case, such
as could not reasonably be expected to result in a Material Adverse Effect,
(ii) violate the corporate charter or by-laws of the Company or any Subsidiary,
(iii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any Subsidiary or
(iv) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

 

10



--------------------------------------------------------------------------------

The execution, delivery and performance by each Subsidiary Guarantor of the
Subsidiary Guaranty, this First Supplement and the Collateral Documents to which
it is a party do not and will not (i) contravene, result in any breach of, or
constitute a default under, or except as contemplated by the Note Purchase
Agreement, this First Supplement and the Collateral Documents result in the
creation of any Lien in respect of any property of such Subsidiary Guarantor
under, any agreement or instrument, to which such Subsidiary Guarantor is bound
or by which such Subsidiary Guarantor or any of its properties may be bound or
affected, except in each case, such as could not reasonably be expected to
result in a Material Adverse Effect, (ii) violate the corporate charter or
by-laws of such Subsidiary Guarantor, (iii) conflict with or result in a breach
of any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Subsidiary Guarantor or (iv) violate any provision of any statute or other rule
or regulation of any Governmental Authority applicable to such Subsidiary
Guarantor.

8.7 Governmental Authorizations, etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority was or is required in connection with the
execution, delivery or performance by the Company of this First Supplement, the
Note Purchase Agreement or the Notes, except for the filing of a Form 8-K with
the SEC.

8.8 Litigation; Observance of Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including Environmental Laws and the USA Patriot Act) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

8.9 Taxes.

The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income

 

11



--------------------------------------------------------------------------------

or franchises, to the extent such taxes and assessments have become due and
payable and before they have become delinquent, except for any taxes and
assessments (i) the amount of which is not, individually or in the aggregate,
Material or (ii) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which the Company or a Subsidiary, as the case may be, has established adequate
reserves in accordance with GAAP. The United States Federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended July 1, 2006.

8.10 Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to, or valid
leasehold interests in, their respective properties that individually or in the
aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Schedule 8.5 to the First Supplement
or purported to have been acquired by the Company or any Subsidiary after said
date (except as sold or otherwise disposed of in the ordinary course of
business), in each case free and clear of Liens prohibited by the Note Purchase
Agreement, except where the failure to have good title or valid leasehold
interests could not reasonably be expected to result in a Material Adverse
Effect.

8.11 Licenses, Permits, etc.

(a) The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that are Material, without
known conflict with the rights of others.

(b) To the best knowledge of the Company, no product of the Company or any of
its Subsidiaries infringes on any license, permit, franchise, authorization,
patent, copyright, service mark, trademark, trade name or other right owned by
any other Person, except that individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

8.12 Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 430 or 436 of the Code or section 4068 of
ERISA, other than such liabilities or Liens as would not be individually or in
the aggregate Material.

 

12



--------------------------------------------------------------------------------

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by an amount that, individually, or in the
aggregate for all Plans, is Material. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with FASB ASC
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

(e) The execution and delivery of this First Supplement and the issuance and
sale of the Series 2010 Notes hereunder will not involve any transaction that is
subject to the prohibitions of section 406 of ERISA or in connection with which
a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The
representation by the Company in the first sentence of this Section 8.12(e) is
made in reliance upon and subject to the accuracy of each Purchaser’s
representation in Section 10 as to the sources of the funds used to pay the
purchase price of the Series 2010 Notes to be purchased by such Purchaser.

8.13. Private Offering by the Company.

Neither the Company nor anyone acting on its behalf has offered the Series 2010
Notes or any similar securities for sale to, or solicited any offer to buy any
of the same from, or otherwise approached or negotiated in respect thereof with,
any Person, other than not more than 65 Institutional Investors (as defined in
clause (c) of the definition of such term) (including the Purchasers), each of
which has been offered the Series 2010 Notes at a private sale for investment.
Neither the Company nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Series 2010 Notes to the
registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.

 

13



--------------------------------------------------------------------------------

8.14. Use of Proceeds; Margin Regulation.

Net proceeds from the sale of the Series 2010 Notes will be used to fund a
portion of the purchase price in connection with the Acquisition, to pay fees
and expenses related thereto and for general corporate purposes. No part of the
proceeds from the sale of the Series 2010 Notes pursuant to this First
Supplement will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221) so as to involve the
Company or any holder of Notes in a violation of such Regulation (or so as to
require any holder of Notes to make any filing under such Regulation), or for
the purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 25% of the value of either the assets of the Company or the consolidated
assets of the Company and its Subsidiaries and the Company does not have any
present intention that margin stock will constitute more than 25% of the value
of such assets. As used in this Section, the terms “margin stock” and “purpose
of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

8.15 Existing Indebtedness; Future Liens.

(a) Except as described therein, Schedule 8.15 hereto sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of April 30, 2010 (pro forma to show the consummation of (i) the Acquisition
and (ii) the transactions contemplated by this First Supplement) (including a
description of the obligors and obligees, principal amount outstanding and
collateral therefor, if any, and guaranty thereof, if any), since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of the Company or its
Subsidiaries. Neither the Company nor any Subsidiary is in default and no waiver
of default is currently in effect, in the payment of any principal or interest
on any Indebtedness of the Company or any Subsidiary and no event or condition
exists with respect to any Indebtedness of the Company or any Subsidiary that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.

(b) Except as disclosed in Schedule 8.15 hereto, neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.4 of
the Note Purchase Agreement.

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 8.15 hereto.

 

14



--------------------------------------------------------------------------------

8.16. Foreign Assets Control Regulations, etc.

(a) Absence of Foreign or Enemy Status. Neither the Company nor any Subsidiary
is an “enemy” or an “ally of the enemy” within the meaning of section 2 of the
Trading with the Enemy Act of the United States of America (50 U.S.C. App. §§ 1
et seq.), as amended. Neither the Company nor any Subsidiary is in violation of,
none of the holders of Notes solely as a result of purchasing, holding,
receiving any payment or exercising any rights in respect of, any Note, will be
in violation of, and neither the issuance and sale of the Notes by the Company
nor its use of the proceeds thereof as contemplated by this First Supplement
will violate, (i) the Trading with the Enemy Act, as amended, the International
Emergency Economic Powers Act, as amended, or any executive orders,
proclamations or regulations issued pursuant thereto, or any of the foreign
assets control regulations of the United States Department of the Treasury (31
C.F.R., Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto, (ii) the Cuban Liberty and Democratic
Solidarity (LIBERTAD) Act of 1996 (Pub.L. 104-114, 110 Stat. 785 (1996)), as
amended, or (iii) the USA Patriot Act.

(b) Blocked Persons List and Anti-Terrorism Order. Neither the Company nor any
Subsidiary (i) is a Person designated as a “Specially Designated National” or
“Blocked Person” in the Specially Designated Nationals and Blocked Persons List
of the Office of Foreign Assets Control of the United States Department of the
Treasury or so designated in Section 1 of the Anti-Terrorism Order, or (ii) has
any investments in, or engages in any dealings or transactions with, any
Identified Person where such investments, dealings or transactions would cause
the purchase, holding, or receipt of any payment or exercise of any rights in
respect of, any Note by the holder thereof to be in violation of any of the laws
or regulations identified in clause (a) or (b) of this Section 8.16. For
purposes hereof, an “Identified Person” means a Person (x) who is designated as
a “Specially Designated National” or “Blocked Person” on the list of Specially
Designated Nationals and Blocked Persons published by the Office of Foreign
Assets Control of the United States Department of the Treasury or designated in
Section 1 of the Anti-Terrorism Order or (y) that is the government of any
country, or that is located or organized in any country, or is a department,
agency or instrumentality of, or is otherwise controlled by or acting on or
behalf of, directly or indirectly, the government of any country, that is the
target of any of the several economic sanctions programs administered by the
Office of Foreign Assets Control of the United States Department of the Treasury
(31 C.F.R. Parts 500 through 598).

8.17 Status under Certain Statutes.

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended.

 

15



--------------------------------------------------------------------------------

8.18 Environmental Matters.

(a) Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them and has
not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

(d) All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.

8.19. Acquisition; Transaction Costs.

(a) All Documents Provided; No Other Agreements. The Company has provided to the
Purchasers true, correct and complete copies of the Acquisition Documents.
Except as set forth on Schedule 8.19(a) hereto, there is no material agreement
or understanding between any of the parties to the Acquisition Documents except
as set forth in the Acquisition Documents.

(b) Closing of the Acquisition. The Acquisition has been closed, or is closing
contemporaneously with the sale of the Series 2010 Notes hereunder, in
accordance with the Acquisition Documents. On the date of the First Supplement
Closing, except as described on Schedule 8.19(b) to the First Supplement, each
of the representations and warranties made by the Company and, to the knowledge
of the Company, made by the Acquired Companies in the Acquisition Documents is
true and correct in all material respects, other than where the failure to be
true and correct in all material respects could not reasonably be expected to
have a Material Adverse Effect.

(c) Governmental Consent. All consents, approvals and authorizations of, and
filings, registrations and qualifications with, any Governmental Authority on
the part of the Company or the Acquired Companies required in connection with
the consummation of the Acquisition have been obtained or made and remain in
full force and effect, except for any thereof which the Company, the Acquired
Companies, Pine Holdings Merger Sub

 

16



--------------------------------------------------------------------------------

or Pine Nutritionals Merger Sub have failed to obtain if such failure, in the
aggregate for all such consents, approvals, authorizations, filings,
registrations and qualifications not so obtained or made, would not reasonably
be expected to have a Material Adverse Effect.

9. Notices. All notices and communications provided to any Purchaser under this
First Supplement or the Note Purchase Agreement shall be in writing and sent in
the manner specified in Section 18 of the Note Purchase Agreement to such
Purchaser or its nominee (as applicable) at the address specified for such
communications in Schedule A to this First Supplement, or at such other address
as such Purchaser or its nominee shall have specified to the Company in writing.

10. Representations of the Purchasers. Each Purchaser represents and warrants
that the representations and warranties set forth in Section 6 of the Note
Purchase Agreement are true and correct on the date hereof with respect to the
purchase of the Series 2010 Notes by such Purchaser.

11. Applicability of Note Purchase Agreement. Except as modified by this First
Supplement, the Company and each Purchaser agree to be bound by and comply with
the terms and provisions of the Note Purchase Agreement as fully and completely
as if such Purchaser were an original signatory to the Note Purchase Agreement.

12. Miscellaneous. This Agreement may be executed in any number of counterparts,
each executed counterpart constituting an original but all together only one
agreement. This First Supplement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York excluding choice of law principles of the law of such State that
would require the application of the laws of a jurisdiction other than such
State.

*******

 

17



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.

 

Very truly yours,

PERRIGO COMPANY

By:

 

/s/ Judy L. Brown

Name: Judy L. Brown

Title:   Executive Vice President and

            Chief Financial Officer

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

The foregoing is agreed to as of the date thereof.

 

METROPOLITAN LIFE INSURANCE

    COMPANY on behalf of

    itself and as investment manager to:

METLIFE INSURANCE COMPANY OF

    CONNECTICUT METROPOLITAN

    PROPERTY AND CASUALTY

    INSURANCE COMPANY

METLIFE INVESTORS USA INSURANCE

    COMPANY

By:

 

/s/ Judith A. Gulotta

Name:

 

Judith A. Gulotta

Title:

 

Managing Director

NEW YORK LIFE INSURANCE COMPANY

    COMPANY

By:

 

/s/ Colleen C. Cooney

Name:

 

Colleen C. Cooney

Title:

 

Corporate Vice President

 

NEW YORK LIFE INSURANCE AND

    ANNUITY CORPORATION

By:

 

New York Life Investment Management LLC,

Its Investment Manager

 

By:

 

/s/ Colleen C. Cooney

 

Name:

 

Colleen C. Cooney

 

Title:

 

Vice President

FORETHOUGHT LIFE INSURANCE

    COMPANY

By:

 

New York Life Investment Management LLC,

Its Investment Manager

 

By:

 

/s/ Colleen C. Cooney

 

Name:

 

Colleen C. Cooney

 

Title:

 

Vice President

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

ING LIFE INSURANCE AND ANNUITY

    COMPANY

ING USA ANNUITY AND LIFE INSURANCE

    COMPANY

RELIASTAR LIFE INSURANCE COMPANY

RELIASTAR LIFE INSURANCE COMPANY

    OF NEW YORK

By:

 

ING Investment Management LLC, as Agent

 

By:

 

/s/ Christopher P. Lyons

 

Name:

 

Christopher P. Lyons

 

Title:

 

Senior Vice President

 

THE NORTHWESTERN MUTUAL LIFE

    INSURANCE COMPANY

By:

 

/s/ Timothy S. Collins

Name:

 

Timothy S. Collins

Its:

 

Authorized Representative

THE NORTHWESTERN MUTUAL LIFE

    INSURANCE

COMPANY FOR ITS GROUP ANNUITY

    SEPARATE ACCOUNT

By:

 

/s/ Timothy S. Collins

Name:

 

Timothy S. Collins

Its:

 

Authorized Representative

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

PRINCIPAL LIFE INSURANCE COMPANY

By:

 

Principal Global Investors, LLC

a Delaware limited liability company,

its authorized signatory

 

By:

 

/s/ Alan P. Kress

 

Name:  Alan P. Kress

 

Title:    Counsel

 

By:

 

/s/ Christopher J. Henderson

 

Name:  Christopher J. Henderson

 

Title:    Vice President and Associate General Counsel

SYMETRA LIFE INSURANCE COMPANY,
a Washington Corporation

By:

 

Principal Global Investors, LLC

a Delaware limited liability company,

its authorized signatory

 

By:

 

/s/ Alan P. Kress

 

Name:  Alan P. Kress

 

Title:    Counsel

 

By:

 

/s/ Christopher J. Henderson

 

Name:  Christopher J. Henderson

 

Title:    Vice President and Associate General Counsel

RGA REINSURANCE COMPANY,
a Missouri Corporation

By:

 

Principal Global Investors, LLC

a Delaware limited liability company,

its authorized signatory

 

By:

 

/s/ Alan P. Kress

 

Name:  Alan P. Kress

 

Title:    Counsel

 

By:

 

/s/ Christopher J. Henderson

 

Name:  Christopher J. Henderson

 

Title:    Vice President and Associate General Counsel

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY

    OF AMERICA

By:

 

/s/ David S. Quackenbush

Name:  David S. Quackenbush

Title:    Vice President

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:

 

Prudential Investment Management, Inc.,

as investment manager

 

By:

 

/s/ David S. Quackenbush

 

Name:  David S. Quackenbush

 

Title:    Vice President

 

ZURICH AMERICAN INSURANCE

    COMPANY

By:

 

Prudential Private Placement Investors,

L.P. (as Investment Advisor)

 

By:

 

Prudential Private Placement Investors, Inc.

(as its General Partner)

 

By:

 

/s/ David S. Quackenbush

 

Name:  David S. Quackenbush

 

Title:    Vice President

 

THE PRUDENTIAL LIFE INSURANCE

    COMPANY, LTD.

By:

 

Prudential Investment Management (Japan),

Inc., as Investment Manager

 

By:

 

Prudential Investment Management, Inc.,

as Sub-Adviser

 

By:

 

/s/ David S. Quackenbush

 

Name:  David S. Quackenbush

 

Title:    Vice President

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

GATEWAY RECOVERY TRUST

By:

 

Prudential Investment Management, Inc.,

as Asset Manager

 

By:

 

/s/ David S. Quackenbush

 

Name:  David S. Quackenbush

 

Title:    Vice President

 

TEACHERS INSURANCE AND ANNUITY

ASSOCIATION OF AMERICA

By:

 

/s/ Ho Young Lee

Name:  Ho Young Lee

Title:    Managing Director

 

TRANSAMERICA LIFE INSURANCE

    COMPANY

By:

 

/s/ Debra R. Thompson

Name:  Debra R. Thompson

Title:    Vice-President

 

ALLSTATE LIFE INSURANCE COMPANY

By:

 

/s/ Jerry D. Zinkula

Name: Jerry D. Zinkula

By:

 

/s/ Breege Farrell

Name:  Breege Farrell

             Authorized Signatories

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

AMERICAN HERITAGE LIFE INSURANCE

    COMPANY

By:

 

/s/ Jerry D. Zinkula

Name: Jerry D. Zinkula

By:

 

/s/ Breege Farrell

Name:  Breege Farrell

             Authorized Signatories

 

MASSACHUSETTS MUTUAL LIFE

    INSURANCE COMPANY

By:

 

Babson Capital Management LLC

as Investment Adviser

 

By:

 

/s/ Thomas P. Shea

 

Name:  Thomas P. Shea

 

Title:    Managing Director

 

C.M. LIFE INSURANCE COMPANY

By:

 

Babson Capital Management LLC

as Investment Adviser

 

By:

 

/s/ Thomas P. Shea

 

Name:  Thomas P. Shea

 

Title:    Managing Director

 

HARTFORD LIFE INSURANCE COMPANY

By:

 

Hartford Investment Management Company

Its Agent and Attorney-in-Fact

 

By:

 

/s/ Ralph D. Witt

 

Name:  Ralph D. Witt

 

Title:    Vice President

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

JACKSON NATIONAL LIFE INSURANCE

    COMPANY

By:

 

PPM America, Inc., as attorney in fact, on behalf of Jackson National Life
Insurance Company

 

By:

 

/s/ Curtis A. Spillers

 

Name:  Curtis A. Spillers

 

Title:    Vice President

 

FORT DEARBORN LIFE INSURANCE

    COMPANY

By:

 

Advantus Capital Management, Inc.

 

By:

 

/s/ James W. Tobin

 

Name:  James W. Tobin

 

Title:    Vice President

 

INDUSTRIAL-ALLIANCE PACIFIC LIFE

    INSURANCE COMPANY

By:

 

Advantus Capital Management, Inc.

 

By:

 

/s/ James W. Tobin

 

Name:  James W. Tobin

 

Title:    Vice President

 

UNITED INSURANCE COMPANY OF AMERICA

By:

 

Advantus Capital Management, Inc.

 

By:

 

/s/ James W. Tobin

 

Name:  James W. Tobin

 

Title:    Vice President

 

THE MUTUAL SAVINGS LIFE INSURANCE COMPANY

By:

 

Advantus Capital Management, Inc.

 

By:

 

/s/ James W. Tobin

 

Name:  James W. Tobin

 

Title:    Vice President

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

AMERICAN REPUBLIC INSURANCE

    COMPANY

By:

 

Advantus Capital Management, Inc.

 

By:

 

/s/ James W. Tobin

 

Name:  James W. Tobin

 

Title:    Vice President

 

THE CATHOLIC AID ASSOCIATION

By:

 

Advantus Capital Management, Inc.

 

By:

 

/s/ Robert G. Diedrich

 

Name:  Robert G. Diedrich

 

Title:    Vice President

 

NEW ERA LIFE INSURANCE

By:

 

Advantus Capital Management, Inc.

 

By:

 

/s/ Robert G. Diedrich

 

Name:  Robert G. Diedrich

 

Title:    Vice President

 

COLORADO BANKERS LIFE INSURANCE

    COMPANY

By:

 

Advantus Capital Management, Inc.

 

By:

 

/s/ Robert G. Diedrich

 

Name:  Robert G. Diedrich

 

Title:    Vice President

 

TRUSTMARK INSURANCE COMPANY

By:

 

Advantus Capital Management, Inc.

 

By:

 

/s/ Robert G. Diedrich

 

Name:  Robert G. Diedrich

 

Title:    Vice President

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

AMERICAN FIDELITY ASSURANCE

    COMPANY

By:

 

Advantus Capital Management, Inc.

 

By:

 

/s/ Robert G. Diedrich

 

Name:  Robert G. Diedrich

 

Title:    Vice President

 

GREAT WESTERN INSURANCE COMPANY

By:

 

Advantus Capital Management, Inc.

 

By:

 

/s/ James W. Tobin

 

Name:  James W. Tobin

 

Title:    Vice President

 

MONY LIFE INSURANCE COMPANY

By:

 

/s/ Amy Judd

Name:  Amy Judd

Title:    Investment Officer

 

AXA EQUITABLE LIFE INSURANCE

    COMPANY

By:

 

/s/ Amy Judd

Name:  Amy Judd

Title:    Investment Officer

 

BANKERS LIFE AND CASUALTY COMPANY

By:

 

40|86 Advisors, Inc. acting as Investment Advisor

 

By:

 

/s/ Timothy L. Powell

 

Name:  Timothy L. Powell

 

Title:    Vice President

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

PACIFIC LIFE INSURANCE COMPANY

By:

 

/s/ Cathy Schwartz

Name:  Cathy Schwartz

Title:    Assistant Vice President

By:

 

/s/ Diane W. Dales

Name:  Diane W. Dales

Title:    Assistant Secretary

 

PACIFIC LIFE & ANNUITY COMPANY

By:

 

/s/ Cathy Schwartz

Name:  Cathy Schwartz

Title:    Assistant Vice President

By:

 

/s/ Diane W. Dales

Name:  Diane W. Dales

Title:    Assistant Secretary

 

PROVIDENT LIFE AND ACCIDENT

    INSURANCE COMPANY

By:

 

Provident Investment Management, LLC

Its:

 

Agent

 

By:

 

/s/ Ben Vance

 

Name:  Ben Vance

 

Title:    Managing Director

 

CONNECTICUT GENERAL LIFE INSURANCE

    COMPANY

By:

 

CIGNA Investments, Inc. (authorized agent)

 

By:

 

/s/ Leonard Mazlish

 

Name: Leonard Mazlish

 

Title: Managing Director

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

LIFE INSURANCE COMPANY OF NORTH

    AMERICA

By:

 

CIGNA Investments, Inc. (authorized agent)

 

By:

 

/s/ Leonard Mazlish

 

Name:  Leonard Mazlish

 

Title:    Managing Director

 

SUN LIFE ASSURANCE COMPANY OF

    CANADA

By:

 

/s/ Deborah J. Foss

Name:  Deborah J. Foss

Title:    Managing Director, Head of Private Debt Private Fixed Income

By:

 

/s/ Amy C. King

Name:  Amy C. King

Title:    Assistant Vice President and Senior Counsel

 

GREAT-WEST LIFE & ANNUITY     INSURANCE COMPANY

By:

 

/s/ Eve Hampton

Name:  Eve Hampton

Title:    Vice President, Investments

By:

 

/s/ Paul Runnalls

Name:  Paul Runnalls

Title:    Manager, Investments

 

AVIVA LIFE AND ANNUITY COMPANY

By:

 

Aviva Investors North America, Inc.,

Its authorized attorney-in-fact

 

By:

 

/s/ Roger D. Fors

 

Name:  Roger D. Fors

 

Title:    VP-Private Fixed Income

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

AMERICAN UNITED LIFE INSURANCE

    COMPANY

By:

 

/s/ John Mason

Name:  John Mason

Title:    V.P. Fixed Income Securities

 

LAFAYETTE LIFE INSURANCE COMPANY

By:

 

American United Life Insurance Company, its Agent

 

By:

 

/s/ John Mason

 

Name:  John Mason

 

Title:    V.P. Fixed Income Securities

 

THE STATE LIFE INSURANCE COMPANY

By:

 

American United Life Insurance Company, its Agent

 

By:

 

/s/ John Mason

 

Name:  John Mason

 

Title:    V.P. Fixed Income Securities

 

FARM BUREAU LIFE INSURANCE

    COMPANY OF MICHIGAN

By:

 

American United Life Insurance Company, its Agent

 

By:

 

/s/ John Mason

 

Name:  John Mason

 

Title:    V.P. Fixed Income Securities

 

PIONEER MUTUAL LIFE INSURANCE

    COMPANY

By:

 

American United Life Insurance Company, its Agent

 

By:

 

/s/ John Mason

 

Name:  John Mason

 

Title:    V.P. Fixed Income Securities

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

ALLIANZ LIFE INSURANCE COMPANY OF

    NORTH AMERICA

By:

 

Allianz of America, Inc. as the authorized signatory and investment manager

 

By:

 

/s/ Pamela J. Cornell

 

Name:  Pamela J. Cornell

 

Title:    Vice President

 

CUNA MUTUAL INSURANCE SOCIETY

By:

 

MEMBERS Capital Advisors, Inc.,

acting as Investment Advisor

 

By:

 

/s/ Allen R. Cantrell

 

Name:  Allen R. Cantrell

 

Title:    Director, Investments

 

UNITED OF OMAHA LIFE INSURANCE

    COMPANY

By:

 

/s/ Justin P. Kavan

Name:  Justin P. Kavan

Title:    Vice President

 

SOUTHERN FARM BUREAU LIFE

    INSURANCE COMPANY

By:

 

/s/ David Divine

Name:  David Divine

Title:    Portfolio Manager

 

THE STANDARD FIRE INSURANCE

    COMPANY

By:

 

/s/ David D. Rowland

Name:  David D. Rowland

Title:    Senior Vice President

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

THE TRAVELERS INDEMNITY

    COMPANY

By:

 

/s/ David D. Rowland

Name:  David D. Rowland

Title:    Senior Vice President

 

LIFE INSURANCE COMPANY OF THE

    SOUTHWEST

By:

 

/s/ R. Scott Higgins

Name:  R. Scott Higgins

Title:    Senior Vice President

             Sentinel Asset Management

 

THE UNION CENTRAL LIFE INSURANCE

    COMPANY

By:

 

Summit Investment Partners, as Agent

 

By:

 

/s/ Andrew S. White

 

Name:  Andrew S. White

 

Title:    Managing Director - Private Placements

 

AMERITAS LIFE INSURANCE CORP.

By:

 

Summit Investment Partners, as Agent

 

By:

 

/s/ Andrew S. White

 

Name:  Andrew S. White

 

Title:    Managing Director - Private Placements

 

THRIVENT FINANCIAL FOR LUTHERANS

By:

 

/s/ Alan D. Onstad

Name:  Alan D. Onstad

Title:    Senior Director

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

FARM BUREAU PROPERTY & CASUALTY

    COMPANY

By:

 

/s/ Herman L. Riva

Name:  Herman L. Riva

Title:    Securities Vice President

 

THE OHIO NATIONAL LIFE INSURANCE

    COMPANY

By:

 

/s/ Jed R. Martin

Name:  Jed R. Martin

Title:    Vice President, Private Placements

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

CONFIRMATION

Each of the undersigned acknowledges receipt of the foregoing First Supplement
to Master Note Purchase Agreement dated as of May 29, 2008 and confirms (a) the
continuing validity and enforceability against such undersigned of the Guaranty
to which such undersigned is a party, (b) that the Series 2010 Notes shall be
included in the term “Notes” as used in such Guaranty, and (c) that references
in such Guaranty to the “Note Purchase Agreement” shall mean the Note Purchase
Agreement as modified by the foregoing First Supplement.

 

L. PERRIGO COMPANY

PERRIGO COMPANY OF SOUTH CAROLINA, INC.

PERRIGO PHARMACEUTICALS COMPANY

PERRIGO INTERNATIONAL, INC.

PERRIGO INTERNATIONAL HOLDINGS, INC.

PERRIGO INTERNATIONAL HOLDINGS II, INC.

By:

 

/s/ Judy L. Brown

Name:  Judy L. Brown

Title:    Executive Vice President

 

[Signature Page to First Supplement]



--------------------------------------------------------------------------------

Schedule A to First Supplement

INFORMATION RELATING TO PURCHASERS

 

Purchaser Name

  

METROPOLITAN LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

METROPOLITAN LIFE INSURANCE COMPANY

Note registration number(s); principal amount(s)

  

2010-A-1; $1,000,000

 

2010-B-1; $6,000,000

 

2010-C-1; $7,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

 

Schedule A-1



--------------------------------------------------------------------------------

Purchaser Name

  

METROPOLITAN LIFE INSURANCE COMPANY

Address / Fax # for all notices and communications

  

Metropolitan Life Insurance Company

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile (973) 355-4250

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Metropolitan Life Insurance Company

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

Instructions re Delivery of Notes

  

Metropolitan Life Insurance Company

Securities Investments, Law Department

10 Park Avenue

Morristown, New Jersey 07962

Attention: Karen Crockett, Esq.

Signature Block

  

METROPOLITAN LIFE INSURANCE COMPANY

 

By:_________________________________________

Name:

Title:

Tax identification number

  

13-5581829

 

Schedule A-2



--------------------------------------------------------------------------------

Purchaser Name

  

METLIFE INSURANCE COMPANY OF CONNECTICUT

Name in which to register Note(s)

  

METLIFE INSURANCE COMPANY OF CONNECTICUT

Note registration number(s); principal amount(s)

  

2010-A-2; $4,000,000

2010-C-2; $2,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for all notices and communications

  

MetLife Insurance Company of Connecticut

c/o Metropolitan Life Insurance Company

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile (973) 355-4250

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

MetLife Insurance Company of Connecticut

c/o Metropolitan Life Insurance Company

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

Instructions re Delivery of Notes

  

MetLife Insurance Company of Connecticut

c/o Metropolitan Life Insurance Company

Securities Investments, Law Department

10 Park Avenue

Morristown, New Jersey 07962

Attention: Karen Crockett, Esq.

 

Schedule A-3



--------------------------------------------------------------------------------

Purchaser Name

  

METLIFE INSURANCE COMPANY OF CONNECTICUT

Signature Block

  

METLIFE INSURANCE COMPANY OF CONNECTICUT

By:        Metropolitan Life Insurance Company,

              Its Investment Manager

 

               By:_________________________________________

              Name:

              Title:

Tax identification number

  

06-0566090

 

Schedule A-4



--------------------------------------------------------------------------------

Purchaser Name

  

METROPOLITAN PROPERTY AND CASUALTY INSURANCE COMPANY

Name in which to register Note(s)

  

METROPOLITAN PROPERTY AND CASUALTY INSURANCE COMPANY

Note registration number(s); principal amount(s)

  

2010-C-3; $7,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for all notices and communications

  

Metropolitan Property and Casualty Insurance Company

c/o Metropolitan Life Insurance Company

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile (973) 355-4250

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Metropolitan Property and Casualty Insurance Company

c/o Metropolitan Life Insurance Company

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

Instructions re Delivery of Notes

  

Metropolitan Property and Casualty Insurance Company

c/o Metropolitan Life Insurance Company

Securities Investments, Law Department

10 Park Avenue

Morristown, New Jersey 07962

Attention: Karen Crockett, Esq.

 

Schedule A-5



--------------------------------------------------------------------------------

Purchaser Name

  

METROPOLITAN PROPERTY AND CASUALTY INSURANCE COMPANY

Signature Block

  

METROPOLITAN PROPERTY AND CASUALTY INSURANCE COMPANY

By:        Metropolitan Life Insurance Company,

              Its Investment Manager

 

               By:_________________________________________

              Name:

              Title:

Tax identification number

  

13-2725441

 

Schedule A-6



--------------------------------------------------------------------------------

Purchaser Name

  

METLIFE INVESTORS USA INSURANCE COMPANY

Name in which to register Note(s)

  

METLIFE INVESTORS USA INSURANCE COMPANY

Note registration number(s); principal amount(s)

  

2010-C-4; $9,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for all notices and communications

  

MetLife Investors USA Insurance Company

c/o Metropolitan Life Insurance Company

Investments, Private Placements

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Director

Facsimile (973) 355-4250

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

MetLife Investors USA Insurance Company

c/o Metropolitan Life Insurance Company

P.O. Box 1902

10 Park Avenue

Morristown, New Jersey 07962-1902

Attention: Chief Counsel-Securities Investments (PRIV)

Email: sec_invest_law@metlife.com

Instructions re Delivery of Notes

  

MetLife Investors USA Insurance Company

c/o Metropolitan Life Insurance Company

Securities Investments, Law Department

10 Park Avenue

Morristown, New Jersey 07962

Attention: Karen Crockett, Esq.

Signature Block

  

METLIFE INVESTORS USA INSURANCE COMPANY

By:        Metropolitan Life Insurance Company,

              Its Investment Manager

 

               By:_________________________________________

              Name:

              Title:

Tax identification number

  

54-0696644

 

Schedule A-7



--------------------------------------------------------------------------------

Purchaser Name

  

NEW YORK LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

NEW YORK LIFE INSURANCE COMPANY

Note registration number(s); principal amount(s)

  

2010-A-3; $5,000,000

 

2010-B-2; $3,500,000

 

2010-C-5; $10,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments, written confirmations of such
wire transfers and any audit confirmation:

  

New York Life Insurance Company

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010-1603

Attention: Financial Management

Securities Operations, 2nd Floor

Fax #: (908) 840-1603

 

With a copy sent via Email to: FIIGLibrary@nylim.com

 

Schedule A-8



--------------------------------------------------------------------------------

Purchaser Name

  

NEW YORK LIFE INSURANCE COMPANY

Address / Fax # for all other notices

  

New York Life Insurance Company

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010

Attention: Fixed Income Investors Group

Private Finance, 2nd Floor

Fax #: (212) 447-4122

 

With a copy sent via Email to: FIIGLibrary@nylim.com

 

with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

Attention: Office of General Counsel

Investment Section, Room 1016

Fax #: (212) 576-8340

Instructions re Delivery of Notes

  

New York Life Insurance Company

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010

Attn: Michael Boyd, Esq.

Signature Block

  

NEW YORK LIFE INSURANCE COMPANY

 

By:_____________________________

Name:

Title:

Tax identification number

  

13-5582869

 

Schedule A-9



--------------------------------------------------------------------------------

Purchaser Name

  

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

Name in which to register Note(s)

  

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

Note registration number(s); principal amount(s)

  

2010-A-4; $5,000,000

 

2010-B-3; $3,500,000

 

2010-C-6; $7,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments, written confirmations of such
wire transfers and any audit confirmation:

  

New York Life Insurance and Annuity Corporation

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010-1603

Attention: Financial Management

Securities Operations, 2nd Floor

Fax #: (908) 840-3385

 

With a copy sent via Email to: FIIGLibrary@nylim.com

 

Schedule A-10



--------------------------------------------------------------------------------

Purchaser Name

  

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

Address / Fax # for all other notices

  

New York Life Insurance and Annuity Corporation

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010-1603

Attention: Fixed Income Investors Group

Private Finance, 2nd Floor

Fax #: (212) 447-4122

 

With a copy sent via Email to: FIIGLibrary@nylim.com

 

with a copy of any notices regarding defaults or Events of Default under the
operative documents to:

 

Attention: Office of General Counsel

Investment Section, Room 1016

Fax #: (212) 576-8340

Instructions re Delivery of Notes

  

New York Life Insurance Company

c/o New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010

Attn: Michael Boyd, Esq.

Signature Block

  

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION

By:        New York Life Investment Management LLC,

              Its Investment Manager

 

              By:_____________________________

              Name:

              Title:

Tax identification number

  

13-3044743

 

Schedule A-11



--------------------------------------------------------------------------------

Purchaser Name

  

FORETHOUGHT LIFE INSURANCE COMPANY

Name in Which Note is Registered

  

FORETHOUGHT LIFE INSURANCE COMPANY

Note Registration Number; Series; Principal Amount

  

2010-C-7; $1,000,000

Payment on Account of Note

 

Method

 

Account Information

  

 

 

Federal Funds Wire Transfer

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address/Fax for Notices Related to Payments

  

Forethought Life Insurance Company

Attn: Russell L. Jackson

300 North Meridian, Suite 1800

Indianapolis, IN 46204

Phone: 317-223-2749

Email: russell.jackson@forethought.com

 

with copy to:

 

State Street Bank

Attn: Deb Hartner

801 Pennsylvania

Kansas City, MO 64105

 

(e) Phone: 816-871-9218

Email: DSHartner@statestreet.com

 

And a copy to:

 

New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010

Attention: Private Operations

Fax #: 908-840-3385

Email: NYLIM_PVT_OPS@NYLIM.com

 

Schedule A-12



--------------------------------------------------------------------------------

Purchaser Name

  

FORETHOUGHT LIFE INSURANCE COMPANY

Address/Fax for All Other Notices

  

New York Life Investment Management LLC

51 Madison Avenue

New York, New York 10010

Attention: Fixed Income Investors Group

Private Finance, 2nd Floor

Fax #: (212) 447-4122

 

With a copy sent via Email to: FIIGLibrary@nylim.com

 

With a copy of any notices regarding defaults or Events of Default under the
operative documents to:

Attention: Office of General Counsel

Investment Section, Room 1016

Fax #: (212) 576-8340

Instructions re: Delivery of Notes

  

DTC / New York Window

55 Water Street

New York, NY 10041

Attention: Robert Mendez

Ref: SSB Fund # 3N2Z.

 

Cc: Michael Boyd, Esq.

Signature Block

  

FORETHOUGHT LIFE INSURANCE COMPANY

By:        New York Life Investment Management LLC,

              Its Investment Manager

 

              By:___________________________________

              Name:

              Title:

Tax Identification Number

  

06-1016329

 

Schedule A-13



--------------------------------------------------------------------------------

Purchaser Name

  

ING LIFE INSURANCE AND ANNUITY COMPANY

Name in which to register Note(s)

  

ING LIFE INSURANCE AND ANNUITY COMPANY

Note registration number(s); principal amount(s)

  

2010-A-5; $2,000,000

 

2010-B-4; $3,000,000

 

2010-C-8; $6,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments

  

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Fax: (770) 690-4886

Address / Fax # for all other notices

  

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Fax: (770) 690-5057

 

Schedule A-14



--------------------------------------------------------------------------------

Purchaser Name

  

ING LIFE INSURANCE AND ANNUITY COMPANY

Instructions re Delivery of Notes

  

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

Ref: ILIAC /Acct. 216101

 

with copy to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Linda H. Freitag, Esq.

Fax: (770) 690-5346

Signature Block

  

ING LIFE INSURANCE AND ANNUITY COMPANY

By:        ING Investment Management LLC, as Agent

 

              By:_____________________________

              Name:

              Title:

Tax identification number

  

71-0294708

 

Schedule A-15



--------------------------------------------------------------------------------

Purchaser Name

  

ING USA ANNUITY AND LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

ING USA ANNUITY AND LIFE INSURANCE COMPANY

Note registration number(s); principal amount(s)

  

2010-A-6; $1,000,000

 

2010-B-5; $2,000,000

 

2010-C-9; $6,000,000

Payment on account of Note

  

Method

  

Federal Funds Wire Transfer

Account information

  

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments

  

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Fax: (770) 690-4886

Address / Fax # for all other notices

  

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Fax: (770) 690-5057

 

Schedule A-16



--------------------------------------------------------------------------------

Purchaser Name

  

ING USA ANNUITY AND LIFE INSURANCE COMPANY

Instructions re Delivery of Notes

  

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

Ref: ING USA /Acct. 136373

 

with copy to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Linda H. Freitag, Esq.

Fax: (770) 690-5346

Signature Block

  

ING USA ANNUITY AND LIFE INSURANCE COMPANY

By:        ING Investment Management LLC, as Agent

 

              By:_____________________________

              Name:

              Title:

Tax identification number

  

41-0991508

 

Schedule A-17



--------------------------------------------------------------------------------

Purchaser Name

  

RELIASTAR LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

RELIASTAR LIFE INSURANCE COMPANY

Note registration number(s); principal amount(s)

  

2010-A-7; $1,000,000

 

2010-B-6; $2,000,000

 

2010-C-10; $4,500,000

Payment on account of Note

  

Method

  

Federal Funds Wire Transfer

Account information

  

Accompanying information

  

Name of Issuer:            PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments

  

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Fax: (770) 690-4886

Address / Fax # for all other notices

  

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Fax: (770) 690-5057

 

Schedule A-18



--------------------------------------------------------------------------------

Purchaser Name

  

RELIASTAR LIFE INSURANCE COMPANY

Instructions re Delivery of Notes

  

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

Ref: RLIC /Acct. 187035

 

with copy to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Linda H. Freitag, Esq.

Fax: (770) 690-5346

Signature Block

  

RELIASTAR LIFE INSURANCE COMPANY

By:        ING Investment Management LLC, as Agent

 

              By:_____________________________

              Name:

              Title:

Tax identification number

  

41-0451140

 

Schedule A-19



--------------------------------------------------------------------------------

Purchaser Name

  

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

Name in which to register Note(s)

  

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

Note registration number(s); principal amount(s)

  

2010-B-7; $1,000,000

 

2010-C-11; $1,500,000

Payment on account of Note

  

Method

  

Federal Funds Wire Transfer

Account information

  

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments

  

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Operations/Settlements

Fax: (770) 690-4886

Address / Fax # for all other notices

  

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Private Placements

Fax: (770) 690-5057

Instructions re Delivery of Notes

  

The Bank of New York Mellon

One Wall Street

Window A - 3rd Floor

New York, NY 10286

Ref: RLNY /Acct. 187038

 

with copy to:

 

ING Investment Management LLC

5780 Powers Ferry Road NW, Suite 300

Atlanta, GA 30327-4347

Attn: Linda H. Freitag, Esq.

Fax: (770) 690-5346

 

Schedule A-20



--------------------------------------------------------------------------------

Purchaser Name

  

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

Signature Block

  

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

By:        ING Investment Management LLC, as Agent

 

              By:_____________________________

              Name:

              Title:

Tax identification number

  

53-0242530

 

Schedule A-21



--------------------------------------------------------------------------------

Purchaser Name

  

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

Name in Which to Register

Note(s)

  

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

Senior Note Registration Number(s);

Principal Amount(s)

  

2010-A-8; $7,000,000

 

2010-B-8; $16,000,000

 

2010-C-12; $6,000,000

Payment on account of Note

  

Method

  

Federal Funds Wire Transfer

Account information

  

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to payments

  

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Treasury & Investment Operations

Fax: 414-625-6998

Address / Fax # for all other notices

  

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Securities Department

Fax: 414-665-7124

Instructions re Delivery of Notes and closing documents

  

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Matthew E. Gabrys, Esq.

 

Schedule A-22



--------------------------------------------------------------------------------

Purchaser Name

  

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

Signature Block

  

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

 

By:________________________

Name:

Its: Authorized Representative

Tax identification number

  

39-0509570

 

Schedule A-23



--------------------------------------------------------------------------------

Purchaser Name

  

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP ANNUITY
SEPARATE ACCOUNT

Name in Which to Register

Note(s)

  

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP

ANNUITY SEPARATE ACCOUNT

Senior Note Registration Number(s);

Principal Amount(s)

  

2010-B-9; $1,000,000

Payment on account of Note

  

Method

  

Federal Funds Wire Transfer

Account information

  

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to payments

  

The Northwestern Mutual Life Insurance Company for

its Group Annuity Separate Account

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Investment Operations

Fax: 414-625-6998

Address / Fax # for all other notices

  

The Northwestern Mutual Life Insurance Company for

its Group Annuity Separate Account

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Securities Department

Fax: 414-665-7124

Instructions re Delivery of Notes and closing documents

  

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attn: Matthew E. Gabrys, Esq.

 

Schedule A-24



--------------------------------------------------------------------------------

Purchaser Name

  

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP ANNUITY
SEPARATE ACCOUNT

Signature Block

  

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP ANNUITY SEPARATE
ACCOUNT

 

By:______________________

Name:

Its: Authorized Representative

Tax identification number

  

39-0509570

 

Schedule A-25



--------------------------------------------------------------------------------

Purchaser Name

  

PRINCIPAL LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

PRINCIPAL LIFE INSURANCE COMPANY

Note Registration Number(s); Principal Amount(s)

  

2010-A-9; $10,000,000

2010-A-10; $ 4,000,000

Payment on account of Note

  

Method

  

Federal Funds Wire Transfer

Account Information

  

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments

  

Principal Global Investors, LLC

711 High Street, G-26

Des Moines, IA 50392-0800

Attn: Fixed Income Private Placements

and via Email: Privateplacements2@exchange.principal.com

 

With a copy of any notices related to scheduled payments, prepayments, rate
reset notices to:

 

Principal Global Investors, LLC

711 High Street

Des Moines, IA 50392-0960

Attn: Investment Accounting Fixed Income Securities

Address / Fax # for all other notices

  

Principal Global Investors, LLC

711 High Street, G-26

Des Moines, IA 50392-0800

Attn: Fixed Income Private Placements

and via Email: Privateplacements2@exchange.principal.com

Instructions re: delivery of Notes

  

Principal Global Investors, LLC

711 High Street, G-34

Des Moines, IA 50392-0301

Attn.: Sally Sorensen

Form signature block

  

PRINCIPAL LIFE INSURANCE COMPANY

By:          Principal Global Investors, LLC

                a Delaware limited liability company,

                 its authorized signatory

 

                 By:___________________________

                 Name:

                 Title:

 

                 By:___________________________

                 Name:

                 Title:

Tax Identification Number

  

42-0127290

 

Schedule A-26



--------------------------------------------------------------------------------

Purchaser Name

  

SYMETRA LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

CUDD & CO.

Note Registration Number(s); Principal Amount(s)

  

2010-B-10; $2,750,000

Payment on account of Note

  

Method

  

Federal Funds Wire Transfer

Account Information

  

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to payments

  

Symetra Life Insurance Company

c/o Principal Global Investors, LLC

711 High Street, G-26

Des Moines, IA 50392-0800

Attn: Fixed Income Private Placements

and via Email: Privateplacements2@exchange.principal.com

 

With a copy of any notices related to scheduled payments, prepayments, rate
reset notices to:

 

Symetra Life Insurance Company

c/o Principal Global Investors, LLC

711 High Street

Des Moines, IA 50392-0960

Attn: Investment Accounting Fixed Income Securities

Address / Fax # for all other notices

  

Symetra Life Insurance Company

c/o Principal Global Investors, LLC

711 High Street, G-26

Des Moines, IA 50392-0800

Attn: Fixed Income Private Placements

and via Email: Privateplacements2@exchange.principal.com

Instructions re: delivery of Notes

  

Michael J. Persechino

White Mountains Advisors, LLC

200 Hubbard Road

Guilford, CT 06437

Cc: Sally Sorenson

 

Schedule A-27



--------------------------------------------------------------------------------

Purchaser Name

  

SYMETRA LIFE INSURANCE COMPANY

Form signature block

  

SYMETRA LIFE INSURANCE COMPANY, a Washington Corporation

By:          Principal Global Investors, LLC

                a Delaware limited liability company,

                 its authorized signatory

 

                 By:___________________________

                 Name:

                 Title:

 

                 By:___________________________

                 Name:

                 Title:

Tax Identification Number

  

91-0742147

 

Schedule A-28



--------------------------------------------------------------------------------

Purchaser Name

  

SYMETRA LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

CUDD & CO.

Note Registration Number(s); Principal Amount(s)

  

2010-B-11; $8,000,000

Payment on account of Note

  

Method

  

Federal Funds Wire Transfer

Account Information

  

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to payments

  

Symetra Life Insurance Company

c/o Principal Global Investors, LLC

711 High Street, G-26

Des Moines, IA 50392-0800

Attn: Fixed Income Private Placements

and via Email: Privateplacements2@exchange.principal.com

 

With a copy of any notices related to scheduled payments, prepayments, rate
reset notices to:

 

Symetra Life Insurance Company

c/o Principal Global Investors, LLC

711 High Street

Des Moines, IA 50392-0960

Attn: Investment Accounting Fixed Income Securities

Address / Fax # for all other notices

  

Symetra Life Insurance Company

c/o Principal Global Investors, LLC

711 High Street, G-26

Des Moines, IA 50392-0800

Attn: Fixed Income Private Placements

and via Email: Privateplacements2@exchange.principal.com

Instructions re: delivery of Notes

  

Michael J. Persechino

White Mountains Advisors, LLC

200 Hubbard Road

Guilford, CT 06437

Cc: Sally Sorenson

 

Schedule A-29



--------------------------------------------------------------------------------

Purchaser Name

  

SYMETRA LIFE INSURANCE COMPANY

Form signature block

  

SYMETRA LIFE INSURANCE COMPANY, a Washington Corporation

By:         Principal Global Investors, LLC

               a Delaware limited liability company,

               its authorized signatory

 

               By:___________________________

               Name:

               Title:

 

               By:___________________________

               Name:

               Title:

Tax Identification Number

  

91-0742147

 

Schedule A-30



--------------------------------------------------------------------------------

Purchaser Name

  

RGA REINSURANCE COMPANY

Name in which to register Note(s)

  

HARE & CO

Note Registration Number(s);

Principal Amount(s)

  

2010-B-12; $2,250,000

Payment on account of Note

 

Method

 

Account Information

  

 

 

Federal Funds Wire Transfer

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description  of         

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to payments

  

RGA Reinsurance Company

c/o Principal Global Investors, LLC

711 High Street, G-26

Des Moines, IA 50392-0800

Attn: Fixed Income Private Placements

and via Email: Privateplacements2@exchange.principal.com

 

With a copy of any notices related to scheduled payments, prepayments, rate
reset notices to:

 

RGA Reinsurance Company

c/o Principal Global Investors, LLC

711 High Street

Des Moines, IA 50392-0960

Attn: Investment Accounting Fixed Income Securities

Address / Fax # for all other notices

  

RGA Reinsurance Company

c/o Principal Global Investors, LLC

711 High Street, G-26

Des Moines, IA 50392-0800

Attn: Fixed Income Private Placements

Instructions re: delivery of Notes

  

The Bank of New York Mellon

One Wall Street - 3rd Floor Window A

New York, NY 10286

Attn:         RGA Re Private Placements PGI

                  Anthony V. Saviano 212-635-6742

                  Account # 0000303819

Cc: Sally Sorenson

 

Schedule A-31



--------------------------------------------------------------------------------

Purchaser Name

  

RGA REINSURANCE COMPANY

Form signature block

  

RGA REINSURANCE COMPANY, a Missouri Corporation

By:         Principal Global Investors, LLC

               a Delaware limited liability company,

               its authorized signatory

 

               By:___________________________

               Name:

               Title:

 

               By:___________________________

               Name:

               Title:

Tax Identification Number

  

43-1235868

 

Schedule A-32



--------------------------------------------------------------------------------

Purchaser Name

  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Name in which Notes are to be registered

  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Registration number(s); principal amount(s)

  

2010-A-11; $3,450,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

Security No.                 INV11033

 

PPN:                               714290 B*3

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address / Fax # for notices related to

payments

  

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

Attn: Manager, Billings and Collections

 

with telephonic prepayment notices to:

 

Manager, Trade Management Group

Tel: 973-367-3141

Fax: 888-889-3832

Address / Fax # for all other notices

  

The Prudential Insurance Company of America

c/o Prudential Capital Group

Two Prudential Plaza

180 North Stetson Street, Suite 5600

Chicago, IL 60601-6716

Attn: Managing Director

Instructions re Delivery of Notes and closing sets

  

Prudential Capital Group

Two Prudential Plaza

180 North Stetson Street, Suite 5600

Chicago, IL 60601-6716

Attn: Wiley S. Adams, Esq.

Signature Block

  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By:___________________________________

Name:

Title:     Vice President

Tax identification number

  

22-1211670

 

Schedule A-33



--------------------------------------------------------------------------------

Purchaser Name

  

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

Name in Which to Register

Note(s)

  

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

Senior Note Registration

Number(s); Principal Amount(s)

  

2010-A-12; $5,500,000

Payment on Account of Note

 

Method

 

Account Information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

Security                        No. INV11033

 

PPN:                              714290 B*3

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to

Payments

  

Prudential Retirement Insurance and Annuity Company

c/o Prudential Investment Management, Inc.

Private Placement Trade Management

PRIAC Administration

Gateway Center Four, 7th Floor

100 Mulberry Street

Newark, NJ 07102

Phone: 973-802-8107

Fax: 888-889-3832

Address/Fax for All Other Notices

  

The Prudential Insurance Company of America

c/o Prudential Capital Group

Two Prudential Plaza

180 North Stetson Street, Suite 5600

Chicago, IL 60601-6716

Attn: Managing Director

Instructions re: Delivery of Notes

  

Prudential Capital Group

Two Prudential Plaza

180 North Stetson Street, Suite 5600

Chicago, IL 60601-6716

Attn: Wiley S. Adams, Esq.

Signature Block

  

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:         Prudential Investment Management, Inc.,

               as investment manager

 

                By:___________________________________

               Name:

               Title:     Vice President

Tax Identification Number

  

06-1050034

 

Schedule A-34



--------------------------------------------------------------------------------

Purchaser Name

  

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

Name in Which to Register Note(s)

  

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

Senior Note Registration

Number(s); Principal Amount(s)

  

2010-A-13; $1,000,000

Payment on Account of Note

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

Security No.                 INV11033

 

PPN:                              714290 B*3

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to

Payments

  

Prudential Retirement Insurance and Annuity Company

c/o Prudential Investment Management, Inc.

Private Placement Trade Management

PRIAC Administration

Gateway Center Four, 7th Floor

100 Mulberry Street

Newark, NJ 07102

Phone: 973-802-8107

Fax: 888-889-3832

Address/Fax for All Other Notices

  

The Prudential Insurance Company of America

c/o Prudential Capital Group

Two Prudential Plaza

180 North Stetson Street, Suite 5600

Chicago, IL 60601-6716

Attn: Managing Director

Instructions re: Delivery of Notes

  

Prudential Capital Group

Two Prudential Plaza

180 North Stetson Street, Suite 5600

Chicago, IL 60601-6716

Attn: Wiley S. Adams, Esq.

Signature Block

  

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By:         Prudential Investment Management, Inc.,

               as investment manager

 

                By:___________________________________

               Name:

               Title:     Vice President

Tax Identification Number

  

06-1050034

 

Schedule A-35



--------------------------------------------------------------------------------

Purchaser Name

  

ZURICH AMERICAN INSURANCE COMPANY

Name in Which to Register Note(s)

  

HARE & CO.

Senior Note Registration

Number(s); Principal Amount(s)

  

2010-A-14; $3,050,000

Payment on Account of Note

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

Security                         No. INV11033

 

PPN:                             714290 B*3

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to

Payments

  

Zurich North America

Attn: Treasury T1-19

1400 American Lane

Schaumburg, IL 60196-1056

 

Contact: Mary Fran Callahan, Vice President-Treasurer

Telephone: (847) 605-6447

Facsimile: (847) 605-7895

E-mail: mary.callahan@zurichna.com

Address/Fax for All Other Notices

  

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

Two Prudential Plaza

180 North Stetson, Suite 5600

Chicago, IL 60601-6716

Attention: Managing Director

Instructions re: Delivery of Notes

  

Bank of New York

Window A

One Wall Street, 3rd Floor

New York, NY 10286

Ref: Zurich American Insurance Co.-Private Placements;

Account Number: 399141

Cc: Prudential Capital Group

 

Schedule A-36



--------------------------------------------------------------------------------

Signature Block

  

ZURICH AMERICAN INSURANCE COMPANY

 

By:         Prudential Private Placement Investors,

               L.P. (as Investment Advisor)

 

               By:         Prudential Private Placement Investors, Inc.

                               (as its General Partner)

 

                By:___________________________________

               Name:

               Title:       Vice President

Tax Identification Number

  

13-6062916

 

Schedule A-37



--------------------------------------------------------------------------------

Purchaser Name

  

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

Name in Which to Register Note(s)

  

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

Senior Note Registration

Number(s); Principal Amount(s)

  

2010-B-13; $5,500,000

Payment on Account of Note

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

Security No.                 INV11033

 

PPN:                             714290 B@1

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to

Payments

  

The Prudential Life Insurance Company, Ltd.

2-13-10, Nagatacho

Chiyoda-ku, Tokyo 100-8953, Japan

Telephone: 81-3-5501-5190

Facsimile: 81-3-5501-5037

Attention: Osamu Egi, Team Leader of the Financial Reporting Team

Email: osamu.egi@prudential.com

Address/Fax for All Other Notices

  

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Street, Suite 5600

Chicago, IL 60601

Attn: Managing Director

Instructions re: Delivery of Notes

  

Prudential Capital Group

Two Prudential Plaza

180 N. Stetson Street, Suite 5600

Chicago, IL 60601

Attn: Wiley S. Adams, Esq.

Signature Block

  

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

By:         Prudential Investment Management (Japan),

               Inc., as Investment Manager

 

               By:         Prudential Investment Management, Inc.,

                               as Sub-Adviser

 

                By:___________________________________

               Name:

               Title:       Vice President

Tax Identification Number

  

98-0433392

 

Schedule A-38



--------------------------------------------------------------------------------

Purchaser Name

  

GATEWAY RECOVERY TRUST

Name in Which to Register Note(s)

  

HARE & CO.

Senior Note Registration

Number(s); Principal Amount(s)

  

2010-B-14; $5,500,000

Payment on Account of Note

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

Security No.                 INV11033

 

PPN:                             714290 B@1

 

Due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.

Address/Fax for Notices Related to

Payments

  

Gateway Recovery Trust

c/o The Bank of New York Mellon Corporation

601 Travis, 16th Floor

Houston, TX 77002

Attention: Patty Barbarino, Vice President

Phone: 713-483-6033

Facsimile: 713-483-6627

E-mail: patty.barbarino@bankofny.com

 

With copy to:

 

Gateway Recovery Trust

c/o The Bank of New York Mellon Corporation

601 Travis, 16th Floor

Houston, TX 77002

Attention: Lucia Martinez

Phone: 713-483-6038

Facsimile: 713-483-6627

E-mail: lucia.martinez@bankofny.com

 

With an additional copy to:

 

Prudential Investment Management, Inc.

c/o Investment Operations Group

Three Gateway Center, 12th Floor

100 Mulberry Street

Newark, NJ 07102-4077

Attn: Manager

 

Schedule A-39



--------------------------------------------------------------------------------

Address/Fax for All Other Notices

  

Prudential Investment Management, Inc.

c/o Prudential Capital Group

Two Prudential Plaza

180 North Stetson, Suite 5600

Chicago, IL 60601-6716

Attn: Managing Director

Instructions re: Delivery of Notes

  

The Bank of New York Corporate Trust Group

601 Travis, 16th Floor

Houston, TX 77002

Attention: Patty Barbarino

Ref: Account Number 231923

Cc: Prudential Capital Group

Signature Block

  

GATEWAY RECOVERY TRUST

 

By:         Prudential Investment Management, Inc.,

               as Asset Manager

 

                By:___________________________________

               Name:

               Title:         Vice President

Tax Identification Number

  

51-0371876

 

Schedule A-40



--------------------------------------------------------------------------------

Purchaser Name

  

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

Name in which to register Note(s)

  

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

Note registration number(s);

principal amount(s)

  

2010-B-15; $16,000,000

 

2010-C-13; $6,000,000

Payment on account of Note

 

Method

 

Account information

  

 

Automated Clearing House System

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to

payments

  

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, NY 10017

Attn: Securities Accounting Division

Phone: 212-916-4109

Fax: 212-916-6955

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

P.O. Box 35308

Newark, NJ 07101

 

And:

 

Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Boulevard

Charlotte, NC 28262

Attn: Global Private Markets

Tel: 704-988-4238 (Brian Roelke)

        704-988-1000 (General Number)

Fax: 704-988-4916

Email: broelke@tiaa-cref.org

 

Schedule A-41



--------------------------------------------------------------------------------

Purchaser Name

  

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

Address / Fax # for all other notices

  

Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Boulevard

Charlotte, NC 28262

Attn: Global Private Markets

Tel: 704-988-4238 (Brian Roelke)

        704-988-1000 (General Number)

Fax: 704-988-4916

Email: broelke@tiaa-cref.org

Instructions re Delivery of Notes

  

JPMorgan Chase Bank, N.A.

4 New York Plaza

Ground Floor Window

New York, NY 10004

For TIAA A/C# G07040

Signature Block

  

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

 

By:____________________________

Name:

Title:

Tax identification number

  

13-1624203

 

Schedule A-42



--------------------------------------------------------------------------------

Purchaser Name

  

TRANSAMERICA LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

TRANSAMERICA LIFE INSURANCE COMPANY

Note registration number(s);

principal amount(s)

  

2010-A-15; $8,000,000

Payment on account of Note

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to

payments

  

AEGON USA Investment Management, LLC

Attn: Custody Operations-Privates MS 5335

4333 Edgewood Road NE

Cedar Rapids, IA 52499-5335

Email: paymentnotifications@aegonusa.com

Address / Fax # for all other notices

  

AEGON USA Investment Management, LLC

Attn: Director of Private Placements

400 West Market Street

Louisville, KY 40202

Tel: (502) 560-2769

Fax: (502) 560-2030

 

and

 

AEGON USA Investment Management, LLC

Attn: Director of Private Placements

4333 Edgewood Road N.E.

Cedar Rapids, IA 52499-5335

Tel: (319) 355-2432

Fax: (319) 355-2666

Instructions re Delivery of Notes

  

A singed copy of the Note must be sent to Custody Operations-Privates via fax at
888-652-8024 or email INVCustodayTeam@AEGONUSA.com for verification. A letter
with Custody Bank Instructions will be sent back. This Letter along with the
Notes should be sent to the Custodian Bank.

Signature Block

  

TRANSAMERICA LIFE INSURANCE COMPANY

 

By:_________________________

Name:

Title:

Tax identification number

  

39-0989781

 

Schedule A-43



--------------------------------------------------------------------------------

Purchaser Name

  

TRANSAMERICA LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

TRANSAMERICA LIFE INSURANCE COMPANY

Note registration number(s);

principal amount(s)

  

2010-C-14; $12,000,000

Payment on account of Note

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related

to payments

  

AEGON USA Investment Management, LLC

Attn: Custody Operations-Privates MS 5335

4333 Edgewood Road NE

Cedar Rapids, IA 52499-5335

Email: paymentnotifications@aegonusa.com

Address / Fax # for all other notices

  

AEGON USA Investment Management, LLC

Attn: Director of Private Placements

400 West Market Street

Louisville, KY 40202

Tel: (502) 560-2769

Fax: (502) 560-2030

 

and

 

AEGON USA Investment Management, LLC

Attn: Director of Private Placements

4333 Edgewood Road N.E.

Cedar Rapids, IA 52499-5335

Tel: (319) 355-2432

Fax: (319) 355-2666

Instructions re Delivery of Notes

  

A singed copy of the Note must be sent to Custody Operations-Privates via fax at
888-652-8024 or email INVCustodayTeam@AEGONUSA.com for verification. A letter
with Custody Bank Instructions will be sent back. This Letter along with the
Notes should be sent to the Custodian Bank.

Signature Block

  

TRANSAMERICA LIFE INSURANCE COMPANY

 

By:_________________________

Name:

Title:

Tax identification number

  

39-0989781

 

Schedule A-44



--------------------------------------------------------------------------------

Purchaser Name

  

ALLSTATE LIFE INSURANCE COMPANY

Name in which Notes are to be

registered

  

ALLSTATE LIFE INSURANCE COMPANY

Registration number(s); principal

amount(s)

  

2010-A-16; $6,000,000

2010-A-17; $6,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to scheduled payments, payments

or rate resets

  

Allstate Investments LLC

Investment Operations - Private Placements

3075 Sanders Road, STE G4A

Northbrook, IL 60062-7127

Tel: 847-402-6672 Private Placements

Fax: 847-326-7032

And via Email: PrivateIOD@allstate.com

Address / Fax # for all other notices

  

Allstate Investments LLC

Private Placements Department

3075 Sanders Road, STE G3A

Northbrook, IL 60062-7127

Tel: 847-402-7117

Fax: 847-402-3092

Email: PrivateCompliance@allstate.com

Instructions re Delivery of Notes

  

Citibank N.A.

333 Park Avenue

Level B Vault

New York, N.Y. 10022

Attn: Danny Reyes

For Allstate Life Insurance Company/Safekeeping Account No. 846627

Signature Block

  

ALLSTATE LIFE INSURANCE COMPANY

 

By:__________________________________

Name:

 

By:__________________________________

Name:

                Authorized Signatories

Tax identification number

  

36-2554642

 

Schedule A-45



--------------------------------------------------------------------------------

Purchaser Name

  

ALLSTATE LIFE INSURANCE COMPANY

Name in which Notes are to be

registered

  

ALLSTATE LIFE INSURANCE COMPANY

Registration number(s); principal amount(s)

  

2010-B-16; $3,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment being

made.

Address / Fax # for notices related

to scheduled payments, payments

or rate resets

  

Allstate Investments LLC

Investment Operations - Private Placements

3075 Sanders Road, STE G4A

Northbrook, IL 60062-7127

Tel: 847-402-6672 Private Placements

Fax: 847-326-7032

And via Email: PrivateIOD@allstate.com

Address / Fax # for all other notices

  

Allstate Investments LLC

Private Placements Department

3075 Sanders Road, STE G3A

Northbrook, IL 60062-7127

Tel: 847-402-7117

Fax: 847-402-3092

Email: PrivateCompliance@allstate.com

Instructions re Delivery of Notes

  

Citibank N.A.

333 Park Avenue

Level B Vault

New York, N.Y. 10022

Attn: Danny Reyes

For Allstate Life Insurance Company/Safekeeping Account No. 846627

Signature Block

  

ALLSTATE LIFE INSURANCE COMPANY

 

By:__________________________________

Name:

 

By:__________________________________

Name:

                Authorized Signatories

Tax identification number

  

36-2554642

 

Schedule A-46



--------------------------------------------------------------------------------

Purchaser Name

  

AMERICAN HERITAGE LIFE INSURANCE COMPANY

Name in which Notes are to be

registered

  

AMERICAN HERITAGE LIFE INSURANCE COMPANY

Registration number(s); principal

amount(s)

  

2010-A-18; $2,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to scheduled payments, payments

or rate resets

  

Allstate Investments LLC

Investment Operations - Private Placements

3075 Sanders Road, STE G4A

Northbrook, IL 60062-7127

Tel: 847-402-6672 Private Placements

Fax: 847-326-7032

And via Email: PrivateIOD@allstate.com

Address / Fax # for all other notices

  

Allstate Investments LLC

Private Placements Department

3075 Sanders Road, STE G3A

Northbrook, IL 60062-7127

Tel: 847-402-7117

Fax: 847-402-3092

Email: PrivateCompliance@allstate.com

Instructions re Delivery of Notes

  

Citibank N.A.

333 Park Avenue

Level B Vault

New York, N.Y. 10022

Attn: Danny Reyes

For American Heritage Life Insurance Company/Safekeeping Account No. 846928

Signature Block

  

AMERICAN HERITAGE LIFE INSURANCE COMPANY

 

By:__________________________________

Name:

 

By:__________________________________

Name:

                Authorized Signatories

Tax identification number

  

59-0781901

 

Schedule A-47



--------------------------------------------------------------------------------

Purchaser Name

  

AMERICAN HERITAGE LIFE INSURANCE COMPANY

Name in which Notes are to be

registered

  

AMERICAN HERITAGE LIFE INSURANCE COMPANY

Registration number(s); principal

amount(s)

  

2010-B-17; $2,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to scheduled payments, payments

or rate resets

  

Allstate Investments LLC

Investment Operations - Private Placements

3075 Sanders Road, STE G4A

Northbrook, IL 60062-7127

Tel: 847-402-6672 Private Placements

Fax: 847-326-7032

And via Email: PrivateIOD@allstate.com

Address / Fax # for all other notices

  

Allstate Investments LLC

Private Placements Department

3075 Sanders Road, STE G3A

Northbrook, IL 60062-7127

Tel: 847-402-7117

Fax: 847-402-3092

Email: PrivateCompliance@allstate.com

Instructions re Delivery of Notes

  

Citibank N.A.

333 Park Avenue

Level B Vault

New York, N.Y. 10022

Attn: Danny Reyes

For American Heritage Life Insurance Company/Safekeeping Account No. 846928

Signature Block

  

AMERICAN HERITAGE LIFE INSURANCE COMPANY

 

By:__________________________________

Name:

 

By:__________________________________

Name:

                Authorized Signatories

Tax identification number

  

59-0781901

 

Schedule A-48



--------------------------------------------------------------------------------

Purchaser Name

  

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

Name in which Notes are to be

registered

  

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

Registration number(s); principal

amount(s)

  

2010-B-18; $6,100,000

2010-C-15; $10,450,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to payments

  

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 200

PO Box 15189

Springfield, MA 01115-5189

Attn: Securities Custody and Collection Department

 

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1754 or (413) 226-1803.

Address / Fax # for all other notices

  

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

PO Box 15189

Springfield, MA 01115-5189

Attn: Securities Investment Division

Instructions re Delivery of Notes

  

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, 28th Floor

Springfield, MA 01115

Attn: Steven Katz, Esq.

 

Schedule A-49



--------------------------------------------------------------------------------

Purchaser Name

  

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

Signature Block

  

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By:        Babson Capital Management LLC

              as Investment Adviser

 

               By:_________________________________________

              Name:

              Title:

Tax identification number

  

04-1590850

 

Schedule A-50



--------------------------------------------------------------------------------

Purchaser Name

  

C.M. LIFE INSURANCE COMPANY

Name in which Notes are to be

registered

  

C.M. LIFE INSURANCE COMPANY

Registration number(s); principal

amount(s)

  

2010-B-19; $900,000

2010-C-16; $1,550,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Secuirty:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to payments

  

C.M. Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 200

PO Box 15189

Springfield, MA 01115-5189

Attn: Securities Custody and Collection Department

 

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1754 or (413) 226-1803.

Address / Fax # for all other notices

  

C.M. Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

PO Box 15189

Springfield, MA 01115-5189

Attn: Securities Investment Division

Instructions re Delivery of Notes

  

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, 28th Floor

Springfield, MA 01115

Attn: Steven Katz, Esq.

 

Schedule A-51



--------------------------------------------------------------------------------

Purchaser Name

  

C.M. LIFE INSURANCE COMPANY

Signature Block

  

C.M. LIFE INSURANCE COMPANY

By:        Babson Capital Management LLC

              as Investment Adviser

 

               By:_________________________________________

              Name:

              Title:

Tax identification number

  

06-1041383

 

Schedule A-52



--------------------------------------------------------------------------------

Purchaser Name

  

HARTFORD LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

HARTFORD LIFE INSURANCE COMPANY

Note registration number(s);

principal amount(s)

  

2010-A-19; $5,000,000

2010-A-20; $5,000,000

2010-A-21; $1,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to payments

  

Hartford Investment Management Company

c/o Portfolio Support

P.O. Box 1744

Hartford, CT 06144-1744

Fax: 860-297-8875/8876

 

Overnight Mail Address:

 

55 Farmington Avenue

Hartford, CT 06105

Address / Fax # for all other notices

  

E-Mail Address:

Dawn.crunden@himco.com and PrivatePlacements.Himco@Himco.com

Subject to confirmation copy of notice being sent same day by recognized
international

commercial delivery services to the following address:

 

Hartford Investment Management Company

c/o Investment Department – Private Placements

P.O. Box 1744

Hartford, CT 06144-1744

Fax: 860-297-8884

 

Overnight Mail Address:

 

55 Farmington Avenue

Hartford, CT 06105

Instructions re Delivery of Note(s)

  

JP Morgan Chase

4 New York Plaza

New York, NY 10004

Attn: Brian Cavanaugh, Phy/Rec - 11th Floor

Custody Account Number: G06612-HVA-B (must appear on outside of envelope)

 

Schedule A-53



--------------------------------------------------------------------------------

Purchaser Name

  

HARTFORD LIFE INSURANCE COMPANY

Signature Block

  

HARTFORD LIFE INSURANCE COMPANY

By:        Hartford Investment Management Company

              Its Agent and Attorney-in-Fact

 

              By:___________________________

              Name:

              Title:

Tax identification number

  

06-0974148

 

Schedule A-54



--------------------------------------------------------------------------------

Purchaser Name

  

HARTFORD LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

HARTFORD LIFE INSURANCE COMPANY

Note registration number(s);

principal amount(s)

  

2010-B-20; $4,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                              714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related to

payments

  

Hartford Investment Management Company

c/o Portfolio Support

P.O. Box 1744

Hartford, CT 06144-1744

Fax: 860-297-8875/8876

 

Overnight Mail Address:

 

55 Farmington Avenue

Hartford, CT 06105

Address / Fax # for all other notices

  

E-Mail Address:

Dawn.crunden@himco.com and PrivatePlacements.Himco@Himco.com

Subject to confirmation copy of notice being sent same day by recognized
international

commercial delivery services to the following address:

 

Hartford Investment Management Company

c/o Investment Department – Private Placements

P.O. Box 1744

Hartford, CT 06144-1744

Fax: 860-297-8884

 

Overnight Mail Address:

 

55 Farmington Avenue

Hartford, CT 06105

Instructions re Delivery of Note(s)

  

JP Morgan Chase

4 New York Plaza

New York, NY 10004

Attn: Brian Cavanaugh, Phy/Rec - 11th Floor

Custody Account Number: G12037-TPL-B (must appear on outside of envelope)

 

Schedule A-55



--------------------------------------------------------------------------------

Purchaser Name

  

HARTFORD LIFE INSURANCE COMPANY

Signature Block

  

HARTFORD LIFE INSURANCE COMPANY

By:        Hartford Investment Management Company

              Its Agent and Attorney-in-Fact

 

              By:___________________________

              Name:

              Title:

Tax identification number

  

06-0974148

 

Schedule A-56



--------------------------------------------------------------------------------

Purchaser Name

  

JACKSON NATIONAL LIFE INSURANCE COMPANY

Name in Which to Register Note(s)

  

JACKSON NATIONAL LIFE INSURANCE COMPANY

Senior Note Registration

Number(s); Principal Amount(s)

  

2010-A-22; $7,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to payments

  

Jackson National Life Insurance Company

c/o The Bank of New York

Attn: P & I Department

P.O. Box 19266

Newark, NJ 07195

Tel: (718) 315-3035

Fax: (718) 315-3076

Address / Fax # for all other notices

  

PPM America, Inc.

225 West Wacker Drive, Suite 1200

Chicago, IL 60606-1228

Attn: Private Placements – Luke Stifflear

Tel: (312) 634-2597

Fax: (312) 634-0054

 

with a copy to

 

PPM America, Inc.

225 West Wacker Drive, Suite 1200

Chicago, IL 60606-1228

Attn: Investment Accounting - Craig Close

Tel: (312) 634-2502

Fax: (312) 634-0906

 

With copies of Financial Information also to:

 

Jackson National Life Insurance Company

225 West Wacker Drive, Suite 1500

Chicago, IL 60606-1228

Attn: Investment Accounting – Mark Stewart

Tel: (312) 338-5832

Fax: (312) 634-0048

 

Schedule A-57



--------------------------------------------------------------------------------

Purchaser Name

  

JACKSON NATIONAL LIFE INSURANCE COMPANY

Instructions re Delivery of Notes

  

The Bank of New York

Special Processing – Window A

One Wall Street, 3rd Floor

New York, NY 10286

Ref: JNL – JNL 241/ Non Insul., A/C #187241

Signature Block

  

JACKSON NATIONAL LIFE INSURANCE COMPANY

By:        PPM America, Inc., as attorney in fact, on behalf of Jackson

              National Life Insurance Company

 

              By:_____________________________

              Name:

              Title:

Tax identification number

  

38-1659835

 

Schedule A-58



--------------------------------------------------------------------------------

Purchaser Name

  

JACKSON NATIONAL LIFE INSURANCE COMPANY

Name in Which to Register Note(s)

  

JACKSON NATIONAL LIFE INSURANCE COMPANY

Senior Note Registration

Number(s); Principal Amount(s)

  

2010-B-21; $6,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                              714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to payments

  

Jackson National Life Insurance Company

c/o The Bank of New York

Attn: P & I Department

P.O. Box 19266

Newark, NJ 07195

Tel: (718) 315-3035

Fax: (718) 315-3076

Address / Fax # for all other notices

  

PPM America, Inc.

225 West Wacker Drive, Suite 1200

Chicago, IL 60606-1228

Attn: Private Placements – Luke Stifflear

Tel: (312) 634-2597

Fax: (312) 634-0054

 

with a copy to

 

PPM America, Inc.

225 West Wacker Drive, Suite 1200

Chicago, IL 60606-1228

Attn: Investment Accounting - Craig Close

Tel: (312) 634-2502

Fax: (312) 634-0906

 

With copies of Financial Information also to:

 

Jackson National Life Insurance Company

225 West Wacker Drive, Suite 1500

Chicago, IL 60606-1228

Attn: Investment Accounting – Mark Stewart

Tel: (312) 338-5832

Fax: (312) 634-0048

 

Schedule A-59



--------------------------------------------------------------------------------

Purchaser Name

  

JACKSON NATIONAL LIFE INSURANCE COMPANY

Instructions re Delivery of Notes

  

The Bank of New York

Special Processing – Window A

One Wall Street, 3rd Floor

New York, NY 10286

Ref: JNL – JNL ELI, A/C #187242

Signature Block

  

JACKSON NATIONAL LIFE INSURANCE COMPANY

By:        PPM America, Inc., as attorney in fact, on behalf of Jackson

              National Life Insurance Company

 

              By:_____________________________

              Name:

              Title:

Tax identification number

  

38-1659835

 

Schedule A-60



--------------------------------------------------------------------------------

Purchaser Name

  

FORT DEARBORN LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

CUDD & CO

Note registration number(s);

principal amount(s)

  

2010-A-23; $500,000

Payment on account of Notes

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / fax # for notices relating to payments

  

Fort Dearborn Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Address / fax # for all other notices

  

Fort Dearborn Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Instructions re delivery of Notes

  

JPMorgan

4 New York Plaza, Floor 11

New York, NY 10004

Attn: Outsourcing

Ref: Fort Dearborn Life Ins Co - MVA Account #: P65920

Sample signature block

  

FORT DEARBORN LIFE INSURANCE COMPANY

By:        Advantus Capital Management, Inc.

 

              By:___________________________

              Name:

              Title:

Tax identification number

  

36-2598882

 

Schedule A-61



--------------------------------------------------------------------------------

Purchaser Name

  

FORT DEARBORN LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

CUDD & CO

Note registration number(s);

principal amount(s)

  

2010-B-22; $500,000

Payment on account of Notes

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / fax # for notices relating to payments

  

Fort Dearborn Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Address / fax # for all other notices

  

Fort Dearborn Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Instructions re delivery of Notes

  

JPMorgan

4 New York Plaza, Floor 11

New York, NY 10004

Attn: Outsourcing

Ref: Fort Dearborn Life Ins Co Account - FIA #: P65920

Sample signature block

  

FORT DEARBORN LIFE INSURANCE COMPANY

By:        Advantus Capital Management, Inc.

 

              By:___________________________

              Name:

              Title:

Tax identification number

  

36-2598882

 

Schedule A-62



--------------------------------------------------------------------------------

Purchaser Name

  

INDUSTRIAL-ALLIANCE PACIFIC LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

HARE & CO.

Note registration number(s);

principal amount(s)

  

2010-A-24; $500,000

Payment on account of Notes

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / fax # for notices relating to payments

  

Industrial-Alliance Pacific Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Address / fax # for all other notices

  

Industrial-Alliance Pacific Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Instructions re delivery of Notes

  

The Bank of New York

One Wall Street – 3rd floor, INCOMING WINDOW

New York, NY 10286

Ref: Account #: 271883, Account Name: Industrial-Alliance Pacific Life Insurance
Co.

Sample signature block

  

INDUSTRIAL-ALLIANCE PACIFIC LIFE INSURANCE COMPANY

By:        Advantus Capital Management, Inc.

 

              By:___________________________

              Name:

              Title:

Tax identification number

  

98-0018913

 

Schedule A-63



--------------------------------------------------------------------------------

Purchaser Name

  

UNITED INSURANCE COMPANY OF AMERICA

Name in which to register Note(s)

  

HARE & CO.

Ten-Year Note registration

number(s); principal amount(s)

  

2010-B-23; $2,000,000

2010-C-17; $2,500,000

Payment on account of Notes

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for all notices and

communications

  

United Insurance Company of America

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Fax: (651) 223-5029

Instructions re delivery of Notes

  

The Bank of New York

One Wall Street, 3rd Floor, Window “A”

New York, NY 10286

Ref: Account Name: United Insurance Company of America (Advantus Capital
Management)

Account Number: 367937

Sample signature block

  

UNITED INSURANCE COMPANY OF AMERICA

By:        Advantus Capital Management, Inc.

 

              By:___________________________

              Name:

              Title:

Tax identification number

  

36-1896670

 

Schedule A-64



--------------------------------------------------------------------------------

Purchaser Name

  

THE MUTUAL SAVINGS LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

BAND & CO.

Ten-Year Note registration

number(s); principal amount(s)

  

2010-B-24; $1,500,000

Payment on account of Notes

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for all notices and

communications

  

The Mutual Savings Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Fax: (651) 223-5029

Instructions re delivery of Notes

  

US Bank, N.A.

2204 Lakeshore Drive, Suite 302

Birmingham, AL 35209

Attn: Jennifer Ragsdale, EX-AL-WWPH

Ref: Account Name: Mutual Savings Life Insurance Company (Advantus

Capital Management), Account Number: 1192060706

Sample signature block

  

THE MUTUAL SAVINGS LIFE INSURANCE COMPANY

By:        Advantus Capital Management, Inc.

 

              By:___________________________

              Name:

              Title:

Tax identification number

  

63-0148960

 

Schedule A-65



--------------------------------------------------------------------------------

Purchaser Name

  

AMERICAN REPUBLIC INSURANCE COMPANY

Name in which to register Note(s)

  

WELLS FARGO BANK N.A. AS CUSTODIAN FOR AMERICAN REPUBLIC INSURANCE COMPANY

Ten-Year Note registration

number(s); principal amount(s)

  

2010-B-25; $1,000,000

Payment on account of Notes

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for all notices and

communications

  

American Republic Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Fax: (651) 223-5029

Instructions re delivery of Notes

  

Duane (Dewey) Johnson

Wells Fargo – Investment Mgr Relations

MAC N9306-036

733 Marquette Ave, 3rd Fl.

Minneapolis, MN 55479

Account Name: American Republic Insurance Company

Account Number: 20983400

Sample signature block

  

AMERICAN REPUBLIC INSURANCE COMPANY

By:        Advantus Capital Management, Inc.

 

              By:___________________________

              Name:

              Title:

Tax identification number

  

42-0113630

 

Schedule A-66



--------------------------------------------------------------------------------

Purchaser Name

  

THE CATHOLIC AID ASSOCIATION

Name in which to register Note(s)

  

WELLS FARGO BANK N.A. FBO THE CATHOLIC AID ASSOCIATION

Note registration number(s);

principal amount(s)

  

2010-B-26; $500,000

Payment on account of Notes

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / fax # for notices relating to payments

  

The Catholic Aid Association

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Address / fax # for all other notices

  

The Catholic Aid Association

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Instructions re delivery of Notes

  

Duane (Dewey) Johnson

Wells Fargo – Investment Mgr Relations

MAC N9306-036

733 Marquette Ave, 3rd Fl.

Minneapolis, MN 55479

Account Name: The Catholic Aid Association

Account Number: 23825801

Sample signature block

  

THE CATHOLIC AID ASSOCIATION

By:        Advantus Capital Management, Inc.

 

              By:___________________________

              Name:

              Title:

Tax identification number

  

41-0182070

 

Schedule A-67



--------------------------------------------------------------------------------

Purchaser Name

  

NEW ERA LIFE INSURANCE

Name in which to register Note(s)

  

CUDD & CO

Ten-Year Note registration

number(s); principal amount(s)

  

2010-B-27; $500,000

Payment on account of Notes

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for all notices and

communications

  

New Era Life Insurance

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Fax: (651) 223-5029

Instructions re delivery of Notes

  

JPMorgan Chase Bank N.A.

4 New York Plaza, Ground Floor

New York, NY 10004

Ref: Account: New Era Life Insurance, Account #: P05155

Sample signature block

  

NEW ERA LIFE INSURANCE

By:        Advantus Capital Management, Inc.

 

              By:___________________________

              Name:

              Title:

Tax identification number

  

74-2552025

 

Schedule A-68



--------------------------------------------------------------------------------

Purchaser Name

  

COLORADO BANKERS LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

CUDD & CO. F/A/O COLORADO BANKERS LIFE INSURANCE COMPANY

Note registration number(s);

principal amount(s)

  

2010-B-28; $500,000

Payment on account of Notes

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for all notices and communications

  

Colorado Bankers Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Fax: (651) 223-5029

Instructions re delivery of Notes

  

JP Morgan

4 New York Plaza, Floor 11

New York, NY 10004

Attn: Outsourcing

Ref: Account # P65920

Sample signature block

  

COLORADO BANKERS LIFE INSURANCE COMPANY

By:        Advantus Capital Management, Inc.

 

              By:___________________________

              Name:

              Title:

Tax identification number

  

84-0674027

 

Schedule A-69



--------------------------------------------------------------------------------

Purchaser Name

  

TRUSTMARK INSURANCE COMPANY

Name in which to register Note(s)

  

ELL & CO.

Note registration number(s);

principal amount(s)

  

2010-B-29; $500,000

Payment on account of Notes

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for all notices and communications

  

Trustmark Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Fax: (651) 223-5029

Instructions re delivery of Notes

  

Northern Trust Company of New York

Harborside Financial Center 10, Suite 1401

3 Second Street

Jersey City, NJ 07311

Attn: Jose Mero

Ref: Acct#: 26-11938, Trustmark Insurance Company

Sample signature block

  

TRUSTMARK INSURANCE COMPANY

By:        Advantus Capital Management, Inc.

 

              By:___________________________

              Name:

              Title:

Tax identification number

  

36-0792925

 

Schedule A-70



--------------------------------------------------------------------------------

Purchaser Name

  

AMERICAN FIDELITY ASSURANCE COMPANY

Name in which to register Note(s)

  

FFB REGISTRATION

Ten-Year Note registration

number(s); principal amount(s)

  

2010-C-18; $1,000,000

Payment on account of Notes

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for all notices and communications

  

American Fidelity Assurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Fax: (651) 223-5029

Instructions re delivery of Notes

  

InvesTrust

5101 N Classen, Suite 620

Oklahoma City, OK 73118

Attn: Trust Op (405-843-7177)

Ref:  Account Name: American Fidelity Assurance Company

          Account Number: 52010414

Sample signature block

  

AMERICAN FIDELITY ASSURANCE COMPANY

By:        Advantus Capital Management, Inc.

 

              By:___________________________

              Name:

              Title:

Tax identification number

  

73-0714500

 

Schedule A-71



--------------------------------------------------------------------------------

Purchaser Name

  

GREAT WESTERN INSURANCE COMPANY

Name in which to register Note(s)

  

WELLS FARGO FOR GREAT WESTERN INSURANCE COMPANY

Ten-Year Note registration

number(s); principal amount(s)

  

2010-C-19; $500,000

Payment on account of Notes

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for all notices and communications

  

Great Western Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

Fax: (651) 223-5029

Instructions re delivery of Notes

  

Wells Fargo Investments LLC

Attn: Securities Processing

MAC N9311-13J

Northstar West Bldg.

625 Marquette Ave. S – 13th Floor

Minneapolis, MN 55402

Ref: Great Western Insurance Company #1827-3286

Sample signature block

  

GREAT WESTERN INSURANCE COMPANY

By:        Advantus Capital Management, Inc.

 

              By:___________________________

              Name:

              Title:

Tax identification number

  

87-0395954

 

Schedule A-72



--------------------------------------------------------------------------------

Purchaser Name

  

MONY LIFE INSURANCE COMPANY

Name in which to register Notes

  

MONY LIFE INSURANCE COMPANY

Registration number(s);

principal amount(s)

  

2010-A-25; $4,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments

  

MONY Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 38th Floor

New York, New York 10105

Attention: Mike Maher

Phone: 212-823-2873

Fax: 212-969-6298

Address / Fax # for all other notices

  

MONY Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Attention: Jeff Hughes

Phone: 212-823-2744

Instructions re Delivery of Notes

  

MONY Life Insurance Company

c/o AXA/Equitable Life Insurance Company

1290 Avenue of the Americas, 12th Floor

New York, New York 10104

Attention: Neville Hemmings, Law Department

                  Telephone Number: (212) 314-4103

Signature Block

  

MONY LIFE INSURANCE COMPANY

 

By:_________________________________

Name:

Title:

Tax identification number

  

13-1632487

 

Schedule A-73



--------------------------------------------------------------------------------

Purchaser Name

  

AXA EQUITABLE LIFE INSURANCE COMPANY

Name in which to register Notes

  

AXA EQUITABLE LIFE INSURANCE COMPANY

Registration number(s); principal

amount(s)

  

2010-B-30; $7,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # for notices related to payments

  

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the America, 38th Floor

New York, New York 10105

Attention: Cosmo Valente (Telephone #: 212-969-6384)

Address / Fax # for all other notices

  

AXA Equitable Life Insurance Company

c/o AllianceBernstein LP

1345 Avenue of the Americas, 37th Floor

New York, NY 10105

Attention: Jeff Hughes

Phone: 212-823-2758

Instructions re Delivery of Notes

  

AXA Equitable Life Insurance Company

1290 Avenue of the Americas, 12th Floor

New York, New York 10104

Attention: Neville Hemmings

Telephone Number: (212) 314-4103

Signature Block

  

AXA EQUITABLE LIFE INSURANCE COMPANY

 

By:_________________________________

Name:

Title:

Tax identification number

  

13-5570651

 

Schedule A-74



--------------------------------------------------------------------------------

Purchaser Name

  

BANKERS LIFE AND CASUALTY COMPANY

Name in Which to Register Note(s)

  

HARE & CO.

Senior Note Registration

Number(s); Principal Amount(s)

  

2010-B-31; $5,000,000

2010-C-20; $5,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related to payments

  

John K. Nasser

Manager, Investment Operations

40|86 Advisors, Inc.

535 N. College Drive

Carmel, IN 46032

Tel: 317-817-6069

Fax: 317-817-2589

Address / Fax # for all other notices

  

Timothy L. Powell

Vice President

40|86 Advisors, Inc.

535 N. College Drive

Carmel, IN 46032

Tel: 317-817-3633

Fax: 317-817-2589

Instructions re Delivery of Notes

  

The Bank of New York

One Wall Street, 3rd Floor

Window A

New York, NY 10286

Attn: Walter Fitzgerald (212-635-1262)

Ref: Bankers Life and Cas.; a/c# 014814

Signature Block

  

BANKERS LIFE AND CASUALTY COMPANY

 

By: 40|86 Advisors, Inc. acting as Investment Advisor

 

By:_______________________

Name: Timothy L. Powell

Title: Vice President

Tax identification number

  

36-0770740

 

Schedule A-75



--------------------------------------------------------------------------------

Purchaser Name

  

PACIFIC LIFE INSURANCE COMPANY

Name in Which Note is Registered

  

MAC& CO., AS NOMINEE FOR PACIFIC LIFE INSURANCE COMPANY

Note Registration Number; Series;

Principal Amount

  

2010-B-32; $5,000,000

Payment on Account of Note

 

Method

 

Account Information

  

 

 

Federal Funds Wire Transfer

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address/Fax for Notices Related

to Payments

  

Mellon Trust

Attn: Pacific Life Accounting Team

One Mellon Bank Center

Room 0930

Pittsburgh, PA 15259

 

And

 

Pacific Life Insurance Company

Attn: IMD – Cash Team

700 Newport Center Drive

Newport Beach, CA 92660-6397

Fax: (949) 718-5845

Address/Fax for All Other Notices

  

Pacific Life Insurance Company

Attn: IMD - Portfolio Management

700 Newport Center Drive

Newport Beach, CA 92660-6397

Fax: (949) 720-1963

Signature Block

  

PACIFIC LIFE INSURANCE COMPANY

 

By:_______________________

Name:

Title:

 

By:_______________________

Name:

Title:

 

Schedule A-76



--------------------------------------------------------------------------------

Purchaser Name

  

PACIFIC LIFE INSURANCE COMPANY

Instructions re: Delivery of Notes

  

Mellon Securities Trust Company

One Wall Street

3rd Floor - Receive Window C

New York, NY 10286

Attn: Robert Ferraro (Tel: 212-635-1299)

Ref: A/C Name: Pacific Life Insurance Co. General Account,

A/C # PLCF1810132

Tax Identification Number

  

95-1079000

 

Schedule A-77



--------------------------------------------------------------------------------

Purchaser Name

  

PACIFIC LIFE & ANNUITY COMPANY

Name in Which Note is Registered

  

MAC& CO., AS NOMINEE FOR PACIFIC LIFE & ANNUITY COMPANY

Note Registration Number; Series;

Principal Amount

  

2010-B-33; $5,000,000

Payment on Account of Note

 

Method

 

Account Information

  

 

 

Federal Funds Wire Transfer

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address/Fax for Notices Related

to Payments

  

Mellon Trust

Attn: Pacific Life Accounting Team

One Mellon Bank Center

Room 0930

Pittsburgh, PA 15259

 

And

 

Pacific Life Insurance Company

Attn: IMD – Cash Team

700 Newport Center Drive

Newport Beach, CA 92660-6397

Fax: (949) 718-5845

Address/Fax for All Other Notices

  

Pacific Life Insurance Company

Attn: IMD - Portfolio Management

700 Newport Center Drive

Newport Beach, CA 92660-6397

Fax: (949) 720-1963

Signature Block

  

PACIFIC LIFE & ANNUITY COMPANY

 

By:_______________________

Name:

Title:

 

By:_______________________

Name:

Title:

 

Schedule A-78



--------------------------------------------------------------------------------

Purchaser Name

  

PACIFIC LIFE & ANNUITY COMPANY

Instructions re: Delivery of Notes

  

Mellon Securities Trust Company

One Wall Street

3rd Floor - Receive Window C

New York, NY 10286

Attn: Robert Ferraro (Tel: 212-635-1299)

Ref: A/C Name: Pacific Life and Annuity Company,

A/C # PLCF1811612

Tax Identification Number

  

95-3769814

 

Schedule A-79



--------------------------------------------------------------------------------

Purchaser Name

  

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

Name in Which to Register Note(s)

  

CUDD & CO.

Senior Note Registration

Number(s); Principal Amount(s)

  

2010-C-21; $10,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to payments

  

Provident Investment Management, LLC

Private Placements

One Fountain Square

Chattanooga, Tennessee 37402

Telephone:        (423) 294-1172

Fax:                   (423) 294-3351

Address / Fax # for all other notices

  

Provident Investment Management, LLC

Private Placements

One Fountain Square

Chattanooga, Tennessee 37402

Telephone:        (423) 294-1172

Fax:                   (423) 294-3351

Instructions re Delivery of Notes

  

JP Morgan Chase Bank

4 New York Plaza

11th Floor - Transfer Dept.

New York, NY 10004

Attn: John Bouquet / G06704 (Tel: 212-623-2840)

Ref: Account No.: G06704 (Provident Life and Accident Insurance Company)

Signature Block

  

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY

By:        Provident Investment Management, LLC

Its:        Agent

 

              By: __________________________________

              Name:

              Title:

Tax identification number

  

13-6022143 (CUDD & CO.)

 

Schedule A-80



--------------------------------------------------------------------------------

Purchaser Name

  

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

CIG & CO.

Note registration number(s);

principal amount(s)

  

2010-B-34; $1,000,000

2010-B-35; $1,000,000

2010-B-36; $1,000,000

 

2010-C-22; $3,000,000

2010-C-23; $1,000,000

Payment on account of Note

 

Method

 

Account Information

  

 

 

Federal Funds Wire Transfer

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to payments

  

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

Fax: 860-226-8400

 

With a copy to:

 

J.P. Morgan Chase Bank

14201 Dallas Parkway, 13th Floor

Dallas, TX 75254-2916

Attn: Rudy Paredes, Mail Code TX1-J222

Tel: 469-477-1960

Fax: 469-477-1904

Address / Fax # for all other notices

  

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

Fax: 860-226-8400

 

Schedule A-81



--------------------------------------------------------------------------------

Purchaser Name

  

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

Instructions re: delivery of Notes

  

J.P. Morgan Chase Bank

4 New York Plaza

New York, NY 10004

Attn: Brian Cavanaugh

Together with Transmittal to Securities Custodian Letter

Form signature block

  

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

By:        CIGNA Investments, Inc. (authorized agent)

 

              By:__________________________________

              Name:

              Title:

Tax Identification Number

  

13-3574027 (CIG & Co.)

 

Schedule A-82



--------------------------------------------------------------------------------

Purchaser Name

  

LIFE INSURANCE COMPANY OF NORTH AMERICA

Name in which to register Note(s)

  

CIG & CO.

Note registration number(s);

principal amount(s)

  

2010-B-37; $1,000,000

2010-C-24; $1,000,000

Payment on account of Note

 

Method

 

Account Information

  

 

 

Federal Funds Wire Transfer

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to payments

  

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

Fax: 860-226-8400

 

With a copy to:

 

J.P. Morgan Chase Bank

14201 Dallas Parkway, 13th Floor

Dallas, TX 75254-2916

Attn: Rudy Paredes, Mail Code TX1-J222

Tel: 469-477-1960

Fax: 469-477-1904

Address / Fax # for all other notices

  

CIG & Co.

c/o CIGNA Investments, Inc.

Attn: Fixed Income Securities

Wilde Building, A5PRI

900 Cottage Grove Rd.

Bloomfield, CT 06002

Fax: 860-226-8400

 

Schedule A-83



--------------------------------------------------------------------------------

Purchaser Name

  

LIFE INSURANCE COMPANY OF NORTH AMERICA

Instructions re: delivery of Notes

  

J.P. Morgan Chase Bank

4 New York Plaza

New York, NY 10004

Attn: Brian Cavanaugh

Together with Transmittal to Securities Custodian Letter

Form signature block

  

LIFE INSURANCE COMPANY OF NORTH AMERICA

By:        CIGNA Investments, Inc. (authorized agent)

 

              By:__________________________________

              Name:

              Title:

Tax Identification Number

  

13-3574027 (CIG & Co.)

 

Schedule A-84



--------------------------------------------------------------------------------

Purchaser Name

  

SUN LIFE ASSURANCE COMPANY OF CANADA

Name in which to register Note(s)

  

SUN LIFE ASSURANCE COMPANY OF CANADA

Note registration number(s);

principal amount(s)

  

2010-C-25; $5,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to routine payments and audit confirmations

  

Sun Life Financial

Attn: Investments/Private Fixed Income - SC302D36

225 King Street South

Waterloo, ON N2J4C5

Canada

Address / Fax # for all other notices and non-routine payments

  

Sun Capital Advisers LLC

Attn: Investments/Private Fixed Income / SC1303

One Sun Life Executive Park

Wellesley Hills, MA 02481

Instructions re Delivery of Notes

  

Sun Capital Advisers LLC

Attn: Linda Guillette, SC 1303

One Sun Life Executive Park

Wellesley Hills, MA 02481

Signature Block

  

SUN LIFE ASSURANCE COMPANY OF CANADA

 

By:_____________________________

Name:

Title:

 

By:_____________________________

Name:

Title:

Tax identification number

  

38-1082080

 

Schedule A-85



--------------------------------------------------------------------------------

Purchaser Name

  

SUN LIFE ASSURANCE COMPANY OF CANADA

Name in which to register Note(s)

  

SUN LIFE ASSURANCE COMPANY OF CANADA

Note registration number(s);

principal amount(s)

  

2010-C-26; $3,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to routine payments and audit confirmations

  

Sun Life Financial

Attn: Investments/Private Fixed Income - SC302D36

225 King Street South

Waterloo, ON N2J4C5

Canada

Address / Fax # for all other notices

and non-routine payments

  

Sun Capital Advisers LLC

Attn: Investments/Private Fixed Income / SC1303

One Sun Life Executive Park

Wellesley Hills, MA 02481

Instructions re Delivery of Notes

  

Sun Capital Advisers LLC

Attn: Linda Guillette, SC 1303

One Sun Life Executive Park

Wellesley Hills, MA 02481

Signature Block

  

SUN LIFE ASSURANCE COMPANY OF CANADA

 

By:_____________________________

Name:

Title:

 

By:_____________________________

Name:

Title:

Tax identification number

  

N/A

 

Schedule A-86



--------------------------------------------------------------------------------

Purchaser Name

  

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

Name in which Notes are to be

registered

  

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

Note registration number(s);

principal amount(s)

  

2010-A-26; $4,000,000

2010-B-38; $3,000,000

Payment on Account of Note

 

Method

 

Account Information

  

 

 

Federal Funds Wire Transfer

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address/Fax for Notices Related

to

Payments

  

Great-West Life & Annuity Insurance Company

8515 East Orchard Road, 3T2

Greenwood Village, CO 80111

Attn: Investments Division

Fax: (303) 737-6193

Address/Fax for All Other Notices

  

Great-West Life & Annuity Insurance Company

8515 East Orchard Road, 3T2

Greenwood Village, CO 80111

Attn: Investments Division

Fax: (303) 737-6193

Instructions re: delivery of Notes

  

The Bank of New York

3rd Floor, Window A

One Wall Street

New York, NY 10286

Attn: Receive/Deliver Dept

Ref: Great-West Life A/C No. 640935

Signature Block

  

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

 

By: ____________________________

Name:

Title:

 

By: ____________________________

Name:

Title:

Tax Identification Number

  

84-0467907

 

Schedule A-87



--------------------------------------------------------------------------------

Purchaser Name

  

AVIVA LIFE AND ANNUITY COMPANY

Name in which Notes are to be

registered

  

HARE & CO.

Registration number(s); principal

amount(s)

  

2010-B-39; $3,000,000

2010-C-27; $3,000,000

Payment on account of Note

 

Method

 

Account Information

  

 

 

Federal Funds Wire Transfer

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address / Fax # / Email for all

Notices, including Financials, Compliance and Requests

  

PREFERRED REMITTANCE:

privateplacements@avivainvestors.com

 

Aviva Life and Annuity Company

c/o Aviva Investors North America, Inc.

699 Walnut Street, Suite 1800

Des Moines, IA 50309

Attn: Private Placements

Fax: 515-283-3439

Instructions re: delivery of Notes

  

The Bank of New York

One Wall Street, 3rd Floor

Window A

New York, NY 10286

FAO: Aviva Life and Annuity Co-Annuity, A/C #010048

Form signature block

  

AVIVA LIFE AND ANNUITY COMPANY

By:        Aviva Investors North America, Inc.,

              Its authorized attorney-in-fact

 

              By:____________________________

              Name:

              Title:

Tax Identification Number

  

42-0175020 (Aviva Life and Annuity Company

13-6062916 (Hare & Co.)

 

Schedule A-88



--------------------------------------------------------------------------------

Purchaser Name

  

AMERICAN UNITED LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

AMERICAN UNITED LIFE INSURANCE COMPANY

Note registration number(s);

principal amount(s)

  

2010-A-27; $2,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to payments

  

American United Life Insurance Company

Attn: Mike Bullock, Securities Department

One American Square

Post Office Box 368

Indianapolis, IN 46206

Address / Fax # for all other notices

  

American United Life Insurance Company

Attn: Mike Bullock, Securities

One American Square

Post Office Box 368

Indianapolis, IN 46206

Instructions re Delivery of Note(s)

  

Bank of New York

One Wall Street, 3rd Floor

New York, NY 10286

Attn: Anthony Saviano / Window A

Ref: American United Life, #186683

cc: Michelle Morris/NYC Physical Desk (same address as above)

cc: Mike Bullock

Signature Block

  

AMERICAN UNITED LIFE INSURANCE COMPANY

 

By:________________________________________

Name:

Title:

Tax identification number

  

35-0145825

 

Schedule A-89



--------------------------------------------------------------------------------

Purchaser Name

  

LAFAYETTE LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

LAFAYETTE LIFE INSURANCE COMPANY

Note registration number(s);

principal amount(s)

  

2010-B-40; $1,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related to payments

  

American United Life Insurance Company

Attn: Mike Bullock, Securities Department

One American Square

Post Office Box 368

Indianapolis, IN 46206

Address / Fax # for all other notices

  

American United Life Insurance Company

Attn: Mike Bullock, Securities

One American Square

Post Office Box 368

Indianapolis, IN 46206

Instructions re Delivery of Note(s)

  

Lafayette Life Insurance Company

ATTN: Tracy Gaylor

1905 Teal Road

Lafayette, Indiana 47905

Signature Block

  

LAFAYETTE LIFE INSURANCE COMPANY

By:        American United Life Insurance Company, its Agent

 

              By: __________________________________

              Name:

              Title:

Tax identification number

  

35-0457540

 

Schedule A-90



--------------------------------------------------------------------------------

Purchaser Name

  

THE STATE LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

THE STATE LIFE INSURANCE COMPANY

Note registration number(s);

principal amount(s)

  

2010-C-28; $1,500,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related to payments

  

American United Life Insurance Company

Attn: Mike Bullock, Securities Dept.

One American Square

Post Office Box 368

Indianapolis, IN 46206

Address / Fax # for all other notices

  

American United Life Insurance Company

Attn: Mike Bullock, Securities

One American Square

Post Office Box 368

Indianapolis, IN 46206

Instructions re Delivery of Note(s)

  

Bank of New York

One Wall Street, 3rd Floor

New York, NY 10286

Attn: Anthony Saviano, Window A

Ref: The State Life Insurance Co. c/o American United Life Insurance

Company, #343761

cc: Michelle Morris/NYC Physical Desk (same address as above)

cc: Mike Bullock

Signature Block

  

THE STATE LIFE INSURANCE COMPANY

By:        American United Life Insurance Company, its Agent

 

              By:______________________________________

              Name:

              Title:

Tax identification number

  

34-0684263

 

Schedule A-91



--------------------------------------------------------------------------------

Purchaser Name

  

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN

Name in which to register Note(s)

  

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN

Note registration number(s);

principal amount(s)

  

2010-C-29; $1,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related to payments

  

Farm Bureau Life Insurance Company of Michigan

7373 W. Saginaw Hwy.

Lansing, MI 48917

Attn: Steve Harkness

Address / Fax # for all other notices

  

American United Life Insurance Company

Attn: Mike Bullock, Securities

One American Square

Post Office Box 368

Indianapolis, IN 46206

Instructions re Delivery of Note(s)

  

Comerica Bank, Trust Division

Attn: Celeste M. Ludgwig

411 W. Lafayette

Detroit, MI 48226

cc: Mike Bullock

Signature Block

  

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN

By:        American United Life Insurance Company, its Agent

 

               By:____________________________________________

              Name:

              Title:

Tax identification number

  

38-6056370

 

Schedule A-92



--------------------------------------------------------------------------------

Purchaser Name

  

PIONEER MUTUAL LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

PIONEER MUTUAL LIFE INSURANCE COMPANY

Note registration number(s);

principal amount(s)

  

2010-C-30; $500,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related to payments

  

American United Life Insurance Company

Attn: Mike Bullock, Securities Dept.

One American Square

Post Office Box 368

Indianapolis, IN 46206

Address / Fax # for all other notices

  

American United Life Insurance Company

Attn: Mike Bullock, Securities

One American Square

Post Office Box 368

Indianapolis, IN 46206

Instructions re Delivery of Note(s)

  

Bank of New York

One Wall Street, 3rd Floor

New York, NY 10286

Attn: Anthony Saviano, Window A

Ref: Pioneer Mutual Life Insurance Co. c/o American United Life Insurance
Company, #186709

cc: Michelle Morris/NYC Physical Desk (same address as above)

cc: Mike Bullock

Signature Block

  

PIONEER MUTUAL LIFE INSURANCE COMPANY

By:        American United Life Insurance Company, its Agent

 

               By:____________________________________________

              Name:

              Title:

Tax identification number

  

45-0220640

 

Schedule A-93



--------------------------------------------------------------------------------

Purchaser Name

  

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

Name in which Notes are to be

registered

  

MAC & CO.

Registration number(s);

principal amount(s)

  

2010-C-31; $5,000,000

Payment on account of Note

 

Method

 

Account Information

  

 

 

Federal Funds Wire Transfer

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address/Fax for Notices Relating

to Payments

  

Allianz Life Insurance Company of North America

c/o Allianz of America, Inc.

Attn: Private Placements

55 Greens Farms Road

P.O. Box 5160

Westport, Connecticut 06881-5160

Phone: 203-221-8580

Fax: 203-221-8539

E-mail: Brian.Landry@azoa.com

 

With a copy to:

 

Kathy Muhl

Supervisor – Income Group

The Bank of New York Mellon

Three Mellon Center – Room 3418

Pittsburgh, PA 15259

Tel: 412-234-5192

E-mail: muhl.kl@mellon.com

Address/Fax for All Other Notices

  

Allianz Life Insurance Company of North America

c/o Allianz of America, Inc.

Attn: Private Placements

55 Greens Farms Road

P.O. Box 5160

Westport, Connecticut 06881-5160

Tel: 203-221-8580

Fax: 203-221-8539

E-mail: blandry@azoa.com

 

Schedule A-94



--------------------------------------------------------------------------------

Purchaser Name

  

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

Instructions re: delivery of Notes

  

Mellon Securities Trust Company

One Wall Street

3rd Floor, Receive Window C

New York, NY 10286

For Credit to: Allianz Life Insurance Company of North America,

AZLife AZAF6700012

Form signature block

  

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

By:        Allianz of America, Inc. as the authorized signatory

              and investment manager

 

              By: ___________________________________

              Name:

              Title:

Tax Identification Number

  

41-1366075

 

Schedule A-95



--------------------------------------------------------------------------------

Purchaser Name

  

CUNA MUTUAL INSURANCE SOCIETY

Name in which to register Note(s)

  

TURNKEYS + CO

Note registration number(s);

principal amount(s)

  

2010-C-32; $5,000,000

Payment on account of Note(s)

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related to payments

  

Email: DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM

 

CUNA Mutual Insurance Society

c/o MEMBERS Capital Advisors, Inc.

5910 Mineral Point Road

Madison, WI 53705-4456

Attn:      Jason Micks (Jason.Micks@cunamutual.com)

              Allen Cantrell (Al.Cantrell@cunamutual.com)

              John Britt (john.britt@cunamutual.com)

              Carrie Snell (carrie.snell@cunamutual.com)

 

Fax:    608-238-6370 (Jason Micks)

           608-236-8228 (Allen Cantrell)

           860-693-6402 (John Britt)

           608-231-8639 (Carrie Snell)

Address / Fax # for all other notices

  

Email: DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM

 

CUNA Mutual Insurance Society

c/o MEMBERS Capital Advisors, Inc.

5910 Mineral Point Road

Madison, WI 53705-4456

Attn:      Jason Micks (Jason.Micks@cunamutual.com)

              Allen Cantrell (Al.Cantrell@cunamutual.com)

              John Britt (john.britt@cunamutual.com)

              Carrie Snell (carrie.snell@cunamutual.com)

 

Fax:    608-238-6370 (Jason Micks)

           608-236-8228 (Allen Cantrell)

           860-693-6402 (John Britt)

           608-231-8639 (Carrie Snell)

 

Schedule A-96



--------------------------------------------------------------------------------

Purchaser Name

  

CUNA MUTUAL INSURANCE SOCIETY

Instructions re Delivery of Note(s)

  

State Street Bank

DTC/New York Window

55 Water Street

Plaza Level – 3rd Floor

New York, NY 10041

Attn: Robert Mendez

Ref: ZT1E / Turnkeys + CO

Signature Block

  

CUNA MUTUAL INSURANCE SOCIETY

 

By:        MEMBERS Capital Advisors, Inc.,

              acting as Investment Advisor

 

              By:_________________________________

              Name: Allen R. Cantrell

              Title: Director, Investments

Tax identification number

  

39-0230590

 

Schedule A-97



--------------------------------------------------------------------------------

Purchaser Name

  

UNITED OF OMAHA LIFE INSURANCE COMPANY

Name in which to register Note(s)

  

UNITED OF OMAHA LIFE INSURANCE COMPANY

Note registration number(s);

principal amount(s)

  

2010-C-33; $5,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.55% Senior Note, Series 2010-C, due April 30,
2022

 

PPN:                             714290 B#9

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address for all notices in respect of

payment of Principal and Interest,

Corporate Actions, and

Reorganization Notifications

  

JPMorgan Chase Bank

14201 Dallas Parkway - 13th Floor

Dallas, TX 75254-2917

Attn: Income Processing – G. Ruiz

a/c: G07097

Address for all other

communications (i.e.: Quarterly /

Annual reports, Tax filings,

Modifications, Waivers regarding

the indenture)

  

4 - Investment Accounting

United of Omaha Life Insurance Company

Mutual of Omaha Plaza

Omaha, NE 68175-1011

Instructions re Delivery of Notes

  

JPMorgan Chase Bank

4 New York Plaza

Ground Floor Receive Window

New York, NY 10004

Ref: Account # G07097

Signature Block

  

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

By:___________________________

Name:

Title:

Tax identification number

  

47-0322111

 

Schedule A-98



--------------------------------------------------------------------------------

Purchaser Name

  

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

Name in which to register Notes

  

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

Note registration number;

principal amount

  

2010-A-28; $2,000,000

2010-B-41; $2,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related to payments

  

Southern Farm Bureau Life Insurance Company

1401 Livingston Lane

Jackson, MA 39213

Attn: Investment Department

Address / Fax # for all other notices

  

Southern Farm Bureau Life Insurance Company

P.O. Box 78

Jackson, MS 39205

Attn: Investment Department - David Divine

Fax: 601-981-3605

Email: ddivine@sfbli.com

 

by overnight mail:

 

1401 Livingston Lane

Jackson, MS 39213

Instructions re Delivery of Notes

  

David Divine

Southern Farm Bureau Life Insurance Co.

1401 Livingston Lane

Jackson, MS 39213

Signature Block

  

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

 

By:_________________________________________

Name:

Title:

Tax identification number

  

64-0283583

 

Schedule A-99



--------------------------------------------------------------------------------

Purchaser Name

  

THE STANDARD FIRE INSURANCE COMPANY

Name in which to register Note(s)

  

THE STANDARD FIRE INSURANCE COMPANY

Note registration number;

principal amount

  

2010-A-29; $2,000,000

Payment on account of Note

 

Method

 

Account Information

  

 

 

Bank Wire Transfer of Federal or Other Immediately Available Funds

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address/Fax for all notices and

communications, including notices

relating to payments

  

The Standard Fire Insurance Company

c/o The Travelers Companies, Inc.

9275-NB11B

385 Washington Street

St. Paul, MN 55102-1396

Address/Fax for All Other Notices

  

The Standard Fire Insurance Company

c/o The Travelers Companies, Inc.

9275-NB11B

385 Washington Street

St. Paul, MN 55102-1396

Instructions re: delivery of Notes

  

The Standard Fire Insurance Company

c/o The Travelers Companies, Inc.

9275-NB11B

385 Washington Street

St. Paul, MN 55102-1396

Attn: Christine Larson

Form signature block

  

THE STANDARD FIRE INSURANCE COMPANY

 

By:_______________________________________

Name:

Title:

Tax Identification Number

  

06-6033509

 

Schedule A-100



--------------------------------------------------------------------------------

Purchaser Name

  

THE TRAVELERS INDEMNITY COMPANY

Name in which to register Note(s)

  

THE TRAVELERS INDEMNITY COMPANY

Note registration number;

principal amount

  

2010-B-42; $2,000,000

Payment on account of Note

 

Method

 

Account Information

  

 

 

Bank Wire Transfer of Federal or Other Immediately Available Funds

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address/Fax for Notices Relating to Payments

  

The Travelers Indemnity Company

c/o The Travelers Companies, Inc.

9275-NB11B

385 Washington Street

St. Paul, MN 55102-1396

Address/Fax for All Other Notices

  

The Travelers Indemnity Company

c/o The Travelers Companies, Inc.

9275-NB11B

385 Washington Street

St. Paul, MN 55102-1396

Instructions re: delivery of Notes

  

The Travelers Indemnity Company

c/o The Travelers Companies, Inc.

9275-NB11B

385 Washington Street

St. Paul, MN 55102-1396

Attn: Christine Larson

Form signature block

  

THE TRAVELERS INDEMNITY COMPANY

 

By: _______________________________________

Name:

Title:

Tax Identification Number

  

06-0566050

 

Schedule A-101



--------------------------------------------------------------------------------

Purchaser Name

  

LIFE INSURANCE COMPANY OF THE SOUTHWEST

Name in Which to Register Note(s)

  

LIFE INSURANCE COMPANY OF THE SOUTHWEST

Ten-Year Note registration

number(s); principal amount(s)

  

2010-B-43; $3,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:        PERRIGO COMPANY

 

Description of           

Security:                      5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related to payments

  

Life Insurance Company of the Southwest

c/o National Life Insurance Company

One National Life Drive

Montpelier, VT 05604

Attn: Private Placements

Fax: 802-223-9332

Address / Fax # for all other notices

  

Life Insurance Company of the Southwest

c/o National Life Insurance Company

One National Life Drive

Montpelier, VT 05604

Attn: Private Placements

Fax: 802-223-9332

Instructions re Delivery of Notes

  

Life Insurance Company of the Southwest

c/o National Life Insurance Company

One National Life Drive

Montpelier, VT 05604

Attn: R. Scott Higgins

Signature Block

  

LIFE INSURANCE COMPANY OF THE SOUTHWEST

 

By:______________________________________

Name:

Title:

Tax identification number

  

75-0953004

 

Schedule A-102



--------------------------------------------------------------------------------

Purchaser Name

  

THE UNION CENTRAL LIFE INSURANCE COMPANY

Name in Which to Register Note(s)

  

CUDD & CO. AS NOMINEE FOR THE UNION CENTRAL LIFE INSURANCE

COMPANY

Ten-Year Note registration

number(s); principal amount(s)

  

2010-A-30; $1,000,000

2010-B-44; $1,000,000

Payment on account of Note

 

Method

 

Account Information

  

 

 

Federal Funds Wire Transfer

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address/Fax for Notices Relating to Payments

  

The Union Central Life Insurance Company

1876 Waycross Rd.

Cincinnati, Ohio 45240

Attn: Treasury Department

Fax: 513-674-5275

Address/Fax for All Other Notices

  

The Union Central Life Insurance Company

c/o Summit Investment Partners

390 North Cotner Blvd.

Lincoln, NE 68505

Fax: 402-467-6970

Instructions re: delivery of Notes

  

JPMorgan Chase Bank

4 New York Plaza, 11th Floor

New York, NY 10004

Attn: Transfer Support Unit

Ref: Account P72228, The Union Central Life Insurance Company

Cc: Andy White

Form signature block

  

THE UNION CENTRAL LIFE INSURANCE COMPANY

By:        Summit Investment Partners, as Agent

 

              By:_____________________________

              Name: Andrew S. White

              Title: Managing Director - Private Placements

Tax Identification Number

  

31-0472910 (Union Central)

13-6022143 (Cudd & Co.)

 

Schedule A-103



--------------------------------------------------------------------------------

Purchaser Name

  

AMERITAS LIFE INSURANCE CORP.

Name in Which to Register Note(s)

  

CUDD & CO. AS NOMINEE FOR AMERITAS LIFE INSURANCE CORP.

Ten-Year Note registration

number(s); principal amount(s)

  

2010-A-31; $1,000,000

Payment on account of Note

 

Method

 

Account Information

  

 

Bank Wire Transfer of Federal or Other Immediately Available Funds

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Due date and application (as among principal, premium and interest) of the
payment being made.

Address/Fax for Notices Relating

to Payments

  

Ameritas Life Insurance Corp.

c/o Summit Investment Partners

390 North Cotner Blvd.

Lincoln, NE 68505

Fax: 402-467-6970

Address/Fax for All Other Notices

  

Ameritas Life Insurance Corp.

c/o Summit Investment Partners

390 North Cotner Blvd.

Lincoln, NE 68505

Instructions re: delivery of Notes

  

JPMorgan Chase Bank, N.A.

4 New York Plaza, 11th Floor

New York, NY 10004

Attn: Transfer Support Unit

Ref: Account P72220, Ameritas Life Insurance Corp.

Cc: Andy White

Form signature block

  

AMERITAS LIFE INSURANCE CORP.

By:         Summit Investment Partners, as Agent

 

               By:_____________________________

               Name: Andrew S. White

               Title: Managing Director - Private Placements

Tax Identification Number

  

47-0098400 (Ameritas)

13-6022143 (Cudd & Co.)

 

Schedule A-104



--------------------------------------------------------------------------------

Purchaser Name

  

THRIVENT FINANCIAL FOR LUTHERANS

Name in which to register Note(s)

  

SWANBIRD & CO.

Note registration number(s);

principal amount(s)

  

2010-A-32; $3,000,000

Payment on account of Note

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to scheduled payments, payments

or rate resets

  

Investment Division - Private Placements

Attn: Alan D. Onstad

Thrivent Financial for Lutherans

625 Fourth Avenue South

Minneapolis, MN 55415

Fax: 612-844-4027

 

With a copy to:

 

                                                 (f) Thrivent Accounts

State Street Kansas City

801 Pennsylvania

Kansas City, MO 64105

Attention: Brian Kershner

Fax: 816-871-5509

Address / Fax # for all other notices

  

Thrivent Financial for Lutherans

Attn: Investment Division - Private Placements

625 Fourth Avenue South

Minneapolis, MN 55415

Fax: 612-844-4027

Instructions re Delivery of Notes

  

DTC/New York Window

55 Water Street

Plaza Level - 3rd Floor

New York, NY 10041

Attention: Robert Mendez

Ref:         Account: State Street

                Fund Name: Thrivent Financial for Lutherans

                Fund Number: NCE1

                Nominee Name: Swanbird & Co.

                Nominee Tax ID Number: 04-3475606

With a copy to Marlene Nogle, Esq.

 

Schedule A-105



--------------------------------------------------------------------------------

Purchaser Name

  

THRIVENT FINANCIAL FOR LUTHERANS

Signature Block

  

THRIVENT FINANCIAL FOR LUTHERANS

 

By:___________________________

Name:

Title:

Tax identification number

  

39-0123480

 

Schedule A-106



--------------------------------------------------------------------------------

Purchaser Name

  

FARM BUREAU PROPERTY & CASUALTY COMPANY

Name in which to register Notes

  

CUDD & CO.

Second Closing Series D Note

registration number; principal

amount

  

2010-A-33; $2,000,000

Payment on account of Note

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

Accompanying information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       4.91% Senior Note, Series 2010-A, due April 30,
2017

 

PPN:                             714290 B*3

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to payments

  

Farm Bureau Property & Casualty Company

5400 University Avenue

West Des Moines, IA 50266

Attn: Securities Dept.

Fax: (515) 225-4653

Address / Fax # for all other notices

  

Farm Bureau Property & Casualty Company

5400 University Avenue

West Des Moines, IA 50266

Attn: Securities Dept.

Fax: (515) 225-4653

Instructions re Delivery of Notes

  

JP Morgan Chase Bank

4 New York Plaza - Ground Floor Window

New York, NY 10005

Attn: Receive Window

Reference: G10557, Farm Bureau Life Insurance Company

Signature Block

  

FARM BUREAU PROPERTY & CASUALTY COMPANY

 

By:_________________________

Name:     Herman L. Riva

Title:       Senior Portfolio Manager

Tax identification number

  

13-6022143 (Cudd & Co.)

 

Schedule A-107



--------------------------------------------------------------------------------

Purchaser Name

  

THE OHIO NATIONAL LIFE INSURANCE COMPANY

Name in which to register Notes

  

THE OHIO NATIONAL LIFE INSURANCE COMPANY

Registration number(s); principal

amount(s)

  

2010-B-45; $2,000,000

Payment on account of Note

 

Method

 

Account Information

  

 

Federal Funds Wire Transfer

Accompanying Information

  

Name of Issuer:          PERRIGO COMPANY

 

Description of           

Security:                       5.45% Senior Note, Series 2010-B, due April 30,
2020

 

PPN:                             714290 B@1

 

Due date and application (as among principal, premium and interest) of the
payment

being made.

Address / Fax # for notices related

to payments

  

The Ohio National Life Insurance Company

Post Office Box 237

Cincinnati, OH 45201

Attention: Investment Department

Fax: 513-794-4506

 

Street Address:

 

One Financial Way

Cincinnati, OH 45242

Address / Fax # for all other notices

  

The Ohio National Life Insurance Company

Post Office Box 237

Cincinnati, OH 45201

Attention: Investment Department

Fax: 513-794-4506

 

Street Address:

 

One Financial Way

Cincinnati, OH 45242

Instructions re: delivery of Notes

  

The Ohio National Life Insurance Company

Attn: Investments

One Financial Way

Cincinnati, OH 45242

Form signature block

  

THE OHIO NATIONAL LIFE INSURANCE COMPANY

 

By:____________________

Name:

Title:

Tax Identification Number

  

31-0397080

 

Schedule A-108



--------------------------------------------------------------------------------

Schedule 8.3 to First Supplement

Supplement Disclosure Documents

No disclosure



--------------------------------------------------------------------------------

Schedule 8.4 to First Supplement

Subsidiaries of the Company

 

(a)



 

 

(i)

Listed below are the Company’s Subsidiaries, the jurisdiction of their
organization and the percentage of shares of capital stock owned by the Company
in such Subsidiary:

 

Legal Name

   Jurisdiction    Ownership percentage  

Agis Commercial Agencies (1989) Ltd.

   Israel    100 % 

Agis Investments (2000) Ltd.

   Israel    100 % 

Arginet Investments and Property (2003) Ltd.

   Israel    100 % 

Barum Limited

   UK    100 % 

Brunel Pharma Ltd.

   UK    100 % 

Chemagis B.V.

   Netherlands    100 % 

Chemagis India Private Ltd.

   India    51 % 

Chemagis Ltd.

   Israel    100 % 

Chemagis USA Inc.

   US    100 % 

Dovechem Ltd.

   Israel    100 % 

Elite Soap Manufacturers (1986) Ltd

   Israel    100 % 

Enprofen Ltd.

   UK    100 % 

Galpharm Consultancy Ltd.

   UK    100 % 

Galpharm Healthcare Ltd.

   UK    100 % 

Galpharm International Ltd.

   UK    100 % 

Galpharm Licensing Ltd.

   UK    100 % 

Galpharm Trading Ltd.

   UK    100 % 

Healthy Ideas Ltd.

   UK    100 % 

Indo-China Trading Ltd.

   UK    100 % 

Kiteacre Ltd.

   UK    100 % 

L. Perrigo Company

   US    100 %* 

Laboratorios DIBA S.A.

   Mexico    100 % 

Neca Chemicals (1952) Ltd.

   Israel    100 % 

Neca Cosmetics Products (1990) Ltd.

   Israel    100 % 

Neca Marketing (1983) Ltd.

   Israel    99.999 % 

Orion Laboratories (NZ) Limited

   New
Zealand    100 % 

Orion Laboratories Pty Limited

   Australia    100 % 

Pan-European Pharmaceuticals Ltd.

   UK    100 % 

Perrigo API (India)

   India    85 % 

Perrigo Asia Holding Company

   Mauritus    100 % 

Perrigo Australian Holding Company I Pty Limited

   Australia    100 % 

Perrigo Australian Holding Company II Pty Limited

   Australia    100 % 

Perrigo China Business Trust

   China    100 % 

Perrigo China Business Trustee, LLC

   US    100 % 

Perrigo Company of South Carolina Inc.

   US    100 %* 



--------------------------------------------------------------------------------

Perrigo Company of Tennessee Inc.

   US    100 %* 

Perrigo de Mexico S.A. de C.V.

   Mexico    100 % 

Perrigo Denmark K/S

   Denmark    100 % 

Perrigo do Brasil LTDA.

   Brazil    100 % 

Perrigo Florida, Inc.

   US    100 % 

Perrigo Holland, Inc.

   US    100 % 

Perrigo International Holdings II, Inc.

   US    100 % 

Perrigo International Holdings Inc.

   US    100 % 

Perrigo International Inc.

   US    100 %* 

Perrigo Iowa, Inc.

   US    100 % 

Perrigo Israel Holdings II, B.V.

   Netherlands    100 % 

Perrigo Israel Holdings Ltd.

   Israel    100 % 

Perrigo Israel Opportunities II Ltd.

   Israel    100 % 

Perrigo Israel Pharmaceuticals Ltd.

   Israel    100 % 

Perrigo Israel Trading Limited Partnership

   Israel    100 % 

Perrigo Laboratories India Private Ltd.

   India    100 % 

Perrigo LLC

   US    100 % 

Perrigo Mexico Holding S.A. de C.V.

   Mexico    100 % 

Perrigo Mexico Investment Holdings, LLC

   US    100 % 

Perrigo Netherlands Finco 2 B.V.

   Netherlands    100 % 

Perrigo Netherlands Finco 1 Coöperatief U.A.

   Netherlands    100 % 

Perrigo New York, Inc.

   US    100 % 

Perrigo Pharmaceuticals Company

   US    100 %* 

Perrigo Receivables, LLC

   US    100 % 

Perrigo Research and Development Company

   US    100 %* 

Perrigo Sales Corporation

   US    100 %* 

Perrigo Sourcing Solutions, Inc.

   US    100 %* 

Perrigo Trading (Shanghai) Co. Ltd.

   China    100 % 

Perrigo U.K. Acquisition Limited

   UK    100 % 

Perrigo UK FINCO Limited Partnership

   UK    100 % 

Perrigo Ventures Limited Partnership

   UK    100 % 

Pharma Clal Ltd.

   Israel    100 % 

PJET, Inc.

   US    100 %* 

Quimica Y Farmacia S.A. de C.V.

   Mexico    100 % 

Vesteck Ltd.

   Israel    100 % 

Wrafton Laboratories Limited

   UK    100 % 

Wrafton Trustees Limited

   UK    100 % 

 

*

Indicates direct Subsidiaries of Perrigo Company.

 

 

(ii)

Below is the Company’s only Affiliate:

 

Legal Name

   Jurisdiction    Ownership percentage  

Zibo Xinhua - Perrigo Pharmaceutical Company Ltd

   China    49.90 % 

 

 

(iii)

Below are the Company’s current directors and senior officers:



--------------------------------------------------------------------------------

Directors

 

 

•

 

Moshe Arkin

 

 

•

 

Laurie Brlas

 

 

•

 

Gary M. Cohen

 

 

•

 

David T. Gibbons

 

 

•

 

Ran Gottfried

 

 

•

 

Ellen R. Hoffing

 

 

•

 

Michael J. Jandernoa

 

 

•

 

Gary K. Kunkle, Jr.

 

 

•

 

Herman Morris, Jr.

 

 

•

 

Joseph C. Papa

 

 

•

 

Ben-Zion Zilberfarb

Senior Officers

 

•   Joseph C. Papa

  

Chairman, President and Chief Executive Officer

•   Judy L. Brown

  

Executive Vice President and Chief Financial Officer

•   John T. Hendrickson

  

Executive Vice President, Global Operations and Supply Chain

•   Todd W. Kingma

  

Executive Vice President, General Counsel and Secretary

•   Sharon Kochan

  

Executive Vice President, U.S. Generics

•   Refael Lebel

  

Executive Vice President and President, Perrigo Israel

•   Jeffrey R. Needham

  

Executive Vice President, General Manager Consumer Healthcare

•   Thomas M. Farrington

  

Senior Vice President and Chief Information Officer

•   Jatin Shah, Ph.D.

  

Senior Vice President and Chief Scientific Officer

•   Michael R. Stewart

  

Senior Vice President, Global Human Resources

•   James C. Tomshack

  

Senior Vice President, Consumer Healthcare Sales

•   Louis W. Yu, Ph.D.

  

Senior Vice President, Global Quality and Compliance

 

(c)

The agreements and instruments referenced in items 1, 2, 4 and 5 of disclosure
(a) of Schedule 8.15 impose certain restrictions on the ability of Subsidiaries
to pay dividends out of profits or make other similar distributions.



--------------------------------------------------------------------------------

Schedule 8.5 to First Supplement

Financial Statements

The Company has delivered to each Purchaser, through incorporation by reference
in the Supplement Memorandum, the financial statements of the Company and its
Subsidiaries included in the Company’s Annual Report on Form 10-K for the
twelve-month period ended June 27, 2009.



--------------------------------------------------------------------------------

Schedule 8.15 to First Supplement

Existing Indebtedness

(a) Below is a list of all outstanding Indebtedness of the Company and its
Subsidiaries as of April 30, 2010:

 

1.

Credit Agreement dated as of March 16, 2005 among the Company, the Foreign
Subsidiary Borrowers party thereto, the lenders party thereto, JPMorgan Chase
Bank, N.A., as administrative agent, Bank Leumi USA, as syndication agent, and
Bank of America, N.A., Standard Federal Bank, N.A. and National City Bank of the
Midwest, as Documentation Agents, as amended. Upon consummation of the
Acquisition, the principal amount outstanding under the Credit Agreement will be
$300,000,000. The obligations under the Credit Agreement are guaranteed by
certain of the Company’s subsidiaries. The indebtedness under the Credit
Agreement is secured by certain collateral as described in the Credit Agreement
and in the Intercreditor Agreement.

 

2.

Term Loan Agreement, dated as of April 22, 2008 among the Company, certain
lenders, JPMorgan Chase Bank, N.A. as Administrative Agent and RBS Citizens,
N.A. as Syndication Agent, as amended. Upon consummation of the Acquisition, the
principal amount outstanding under the Term Loan Agreement will be $125,000,000.
The obligations under the Term Loan Agreement are guaranteed by certain of the
Company’s subsidiaries. The indebtedness under the Term Loan Agreement is
secured by certain collateral as described in the Term Loan Agreement and in the
Intercreditor Agreement.

 

3.

Master Note Purchase Agreement dated as of May 29, 2008 by and among the Company
and the purchasers listed on Schedule A thereto, as amended. The principal
amount of the Series 2008 Notes (as defined therein) outstanding as of April 30,
2010 is $200,000,000. The principal amount of the Series 2010 Notes to be issued
in connection with the First Supplement is $415,000,000. Upon consummation of
the Acquisition, the principal amount outstanding under the Master Note Purchase
Agreement will be $615,000,000. The obligations under the Master Note Purchase
Agreement are guaranteed by certain of the Company’s subsidiaries. The
indebtedness under the Master Note Purchase Agreement is secured by certain
collateral as described in the Master Note Purchase Agreement and in the
Intercreditor Agreement.

 

4.

Israeli Acquisition Cash Secured Loan dated as of March 16, 2005 between Perrigo
Israel Holdings Ltd. and Bank Hapoalim B.M., as amended. Upon consummation of
the Acquisition, the principal amount outstanding under the Israeli Acquisition
Cash Secured Loan will be $400,000,000. The Israeli Acquisition Cash Secured
Loan is secured by a cash deposit from Perrigo International Inc. in the amount
of $400,000,000. The Company provided a letter of comfort to Bank Hapoalim B.M.
with respect to certain matters relating to the Israeli Acquisition Cash Secured
Loan. The Company’s aggregate liability under the comfort letter will not exceed
$500,000.

 

5.

Perrigo Receivables Securitization Facility dated as of July 23, 2009 among
Perrigo Receivables LLC as special purpose vehicle, Enterprise Funding Company
LLC as conduit investor and uncommitted investor and Bank of America N.A. as
managing agent, administrator and committed investor. Upon consummation of the
Acquisition, the principal amount outstanding under the Receivables
Securitization Facility will be $75,000,000.



--------------------------------------------------------------------------------

6.

Indebtedness of the Company to a Wholly-Owned Subsidiary and Indebtedness of a
Wholly-Owned Subsidiary to another Wholly-Owned Subsidiary or the Company.

 

(b)

Liens

No disclosure.

 

(c)

The agreements and instruments referenced in disclosure (a) above contain
limitations on the amount of, or impose restrictions on the incurring of,
Indebtedness of the Company.



--------------------------------------------------------------------------------

Schedule 8.19(a) to First Supplement

Other Acquisition Documents

No disclosure



--------------------------------------------------------------------------------

Schedule 8.19(b) to First Supplement

Exceptions to Representations and Warranties in Acquisition Documents

No disclosure



--------------------------------------------------------------------------------

Exhibit 1-A to First Supplement

[FORM OF SERIES 2010-A NOTE]

THE SECURITY EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, AND THE SECURITY EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM.

PERRIGO COMPANY

4.91% Senior Note, Series 2010-A, due April 30, 2017

 

No. 2010-A-[            ]

   [Date]

$[                        ]

   PPN: 714290 B*3

FOR VALUE RECEIVED, the undersigned, PERRIGO COMPANY (herein called the
“Company”), a corporation organized and existing under the laws of the state of
Michigan, promises to pay to [                                             ], or
registered assigns, the principal sum of $[                    ] on April 30,
2017, with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 4.91% per annum
(subject to adjustment pursuant to Section 5(c) of the First Supplement referred
to below) from the date hereof, payable semiannually, on April 30th and
October 30th in each year, commencing with the April 30th or October 30th next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 6.91% or (ii) 2% over the rate of
interest publicly announced by JPMorgan Chase Bank, N.A. from time to time in
New York, New York as its “base” or “prime” rate, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Series 2010-A Notes (herein called the “Notes”)
issued pursuant to that certain First Supplement to Master Note Purchase
Agreement dated as of April 30, 2010 (the “First Supplement”) which supplements
that certain Master Note Purchase Agreement, dated as of May 29, 2008 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits of the
First Supplement and the Note Purchase Agreement. Each holder of this



--------------------------------------------------------------------------------

Note will be deemed, by its acceptance hereof, (i) to have agreed to the terms
of the First Supplement and the Note Purchase Agreement, including the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) to have made the representations set forth in Section 6 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
of the same series and for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the First Supplement and in the
Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
state of New York excluding choice-of-law principles of the law of such state
that would require the application of the laws of a jurisdiction other than such
state.

 

PERRIGO COMPANY

By:

   

Name:

 

Judy L. Brown

Title:

 

Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit 1-B to First Supplement

[FORM OF SERIES 2010-B NOTE]

THE SECURITY EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, AND THE SECURITY EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM.

PERRIGO COMPANY

5.45% Senior Note, Series 2010-B, due April 30, 2020

 

No. 2010-B-[            ]

   [Date]

$[                        ]

   PPN: 714290 B@1

FOR VALUE RECEIVED, the undersigned, PERRIGO COMPANY (herein called the
“Company”), a corporation organized and existing under the laws of the state of
Michigan, promises to pay to [                                         ], or
registered assigns, the principal sum of $[                    ] on April 30,
2020, with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 5.45% per annum
(subject to adjustment pursuant to Section 5(c) of the First Supplement referred
to below) from the date hereof, payable semiannually, on April 30th and
October 30th in each year, commencing with the April 30th or October 30th next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 7.45% or (ii) 2% over the rate of
interest publicly announced by JPMorgan Chase Bank, N.A. from time to time in
New York, New York as its “base” or “prime” rate, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Series 2010-B Notes (herein called the “Notes”)
issued pursuant to that certain First Supplement to Master Note Purchase
Agreement dated as of April 30, 2010 (the “First Supplement”) which supplements
that certain Master Note Purchase Agreement, dated as of May 29, 2008 (as from
time to time amended, the “Note Purchase



--------------------------------------------------------------------------------

Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits of the First Supplement and the Note Purchase
Agreement. Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the terms of the First Supplement and the Note Purchase
Agreement, including the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representations set forth
in Section 6 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
of the same series and for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the First Supplement and in the
Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
state of New York excluding choice-of-law principles of the law of such state
that would require the application of the laws of a jurisdiction other than such
state.

 

PERRIGO COMPANY

By:

   

Name:

 

Judy L. Brown

Title:

 

Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit 1-C to First Supplement

[FORM OF SERIES 2010-C NOTE]

THE SECURITY EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, AND THE SECURITY EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM.

PERRIGO COMPANY

5.55% Senior Note, Series 2010-C, due April 30, 2022

 

No. 2010-C-[            ]

   [Date]

$[                        ]

   PPN: 714290 B#9

FOR VALUE RECEIVED, the undersigned, PERRIGO COMPANY (herein called the
“Company”), a corporation organized and existing under the laws of the state of
Michigan, promises to pay to [                                    ], or
registered assigns, the principal sum of $[                    ] on April 30,
2022, with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 5.55% per annum
(subject to adjustment pursuant to Section 5(c) of the First Supplement referred
to below) from the date hereof, payable semiannually, on April 30th and
October 30th in each year, commencing with the April 30th or October 30th next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 7.55% or (ii) 2% over the rate of
interest publicly announced by JPMorgan Chase Bank, N.A. from time to time in
New York, New York as its “base” or “prime” rate, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Company shall have designated by written notice to the holder
of this Note as provided in the Note Purchase Agreement referred to below.

This Note is one of a series of Series 2010-C Notes (herein called the “Notes”)
issued pursuant to that certain First Supplement to Master Note Purchase
Agreement dated as of April 30, 2010 (the “First Supplement”) which supplements
that certain Master Note Purchase Agreement, dated as of May 29, 2008 (as from
time to time amended, the “Note Purchase



--------------------------------------------------------------------------------

Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits of the First Supplement and the Note Purchase
Agreement. Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the terms of the First Supplement and the Note Purchase
Agreement, including the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representations set forth
in Section 6 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
of the same series and for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the First Supplement and in the
Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
state of New York excluding choice-of-law principles of the law of such state
that would require the application of the laws of a jurisdiction other than such
state.

 

PERRIGO COMPANY

By:

   

Name:

 

Judy L. Brown

Title:

 

Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit 4(a)(i) to First Supplement

MATTERS TO BE COVERED BY OPINION OF SPECIAL COUNSEL

FOR THE COMPANY

Capitalized terms used herein and not otherwise defined shall have the meaning
set forth in the First Supplement (or defined by reference therein) to which
this Exhibit 4(a)(i) is attached and of which this Exhibit forms a part. For
purposes hereof, the term “Note Purchase Documents” shall mean (i) the First
Supplement, (ii) the Series 2010 Notes, (iii) the Subsidiary Guaranty, (iv) the
Intercreditor Agreement, (v) the Pledge Agreement and Irrevocable Proxy (“Pledge
Agreement”) given by Perrigo International in favor of the Collateral Agent
dated as of May 29, 2008, (vi) the First Amendment to Collateral Agency and
Intercreditor Agreement, dated as of April 30, 2010, by and between the holders
of the Notes, the Collateral Agent and the administrative agents on behalf of
the banks that are parties to the Intercreditor Agreement and (vii) the First
Amendment to Master Note Purchase Agreement, dated as of April 29, 2010, by and
between the Company and the holders of the Series 2008 Notes (the documents
listed in items (i) through (vii) above are collectively referred to herein as
the “Note Purchase Documents”).

1. The Company (a) is a corporation validly existing and in good standing under
the laws of the State of Michigan, (b) has all requisite corporate power and
authority to own or lease property and to transact business as presently
conducted, and (c) has or, at the time of execution thereof, had all requisite
corporate power and authority to execute and deliver, and has all requisite
corporate power and authority to perform, the Note Purchase Agreement and the
Note Purchase Documents to which it is a party and to issue and sell the Series
2010 Notes.

2. Each of the Subsidiary Guarantors (a) is a corporation validly existing and
in good standing under the laws of its state of incorporation, and (b) has or,
at the time of execution thereof, had all requisite corporate power and
authority to execute and deliver, and has all requisite corporate power and
authority to perform, the Note Purchase Documents to which each Subsidiary
Guarantor is a party.

3. The Note Purchase Agreement and the Note Purchase Documents to which the
Company is a party have been duly authorized by proper corporate action on the
part of the Company, have been duly executed and delivered by an authorized
officer of the Company, and constitute valid and binding agreements of the
Company. If the Note Purchase Agreement and the Note Purchase Documents to which
the Company is a party were governed by the Laws of the State of Michigan, they
would be enforceable against the Company in accordance with their respective
terms. However, in our opinion a Michigan court, or a Federal court sitting in
Michigan, applying Michigan conflict of laws rules would honor the choice of New
York Law to govern the Note Purchase Agreement and the Note Purchase Documents
that provide that they are to be governed by New York Law.

4. The Note Purchase Documents to which each Subsidiary Guarantor is a party
have been duly authorized by proper corporate action on the part of such
Subsidiary Guarantor and have been duly executed and delivered by an authorized
officer of each such Subsidiary Guarantor.



--------------------------------------------------------------------------------

5. Each of the Note Purchase Documents to which each Subsidiary Guarantor is a
party constitutes a valid and binding agreement of each Subsidiary Guarantor. If
the Note Purchase Documents to which the Subsidiary Guarantors are parties were
governed by the Laws of the State of Michigan, they would be enforceable against
each Subsidiary Guarantor party thereto in accordance with their respective
terms. However, in our opinion a Michigan court, or a Federal court sitting in
Michigan, applying Michigan conflict of laws rules would honor the choice of New
York Law to govern the Note Purchase Documents that provide that they are to be
governed by New York Law.

6. The offer, sale, and delivery of the Series 2010 Notes by the Company and the
delivery of the Subsidiary Guaranty by the Subsidiary Guarantors do not and did
not at the time of delivery thereof require registration under the Securities
Act of 1933, as amended, or the qualification of an indenture under the Trust
Indenture Act of 1939, as amended.

7. No authorization, approval or consent of, and no registration or
qualification with, any Governmental Authority is, or was at the time of
delivery, required in connection with the execution, delivery and performance by
(i) the Company of the Note Purchase Agreement or the Note Purchase Documents or
the offering, issuance, and sale by the Company of the Series 2010 Notes, and
(ii) any Subsidiary Guarantor of the Note Purchase Documents to which such
Subsidiary Guarantor is a party.

8. The issuance and sale of the Series 2010 Notes by the Company, the
performance by the Company of its obligations under the Series 2010 Notes, the
Note Purchase Agreement and the First Supplement, and the execution and delivery
of the Note Purchase Documents to which it is a party by the Company do not
(i) violate any applicable law or any provision of the articles of incorporation
or bylaws of the Company, or (ii) conflict with, or result in any breach or
default under, or, except as permitted by the First Supplement and the Note
Purchase Agreement result in the creation or imposition of any lien, charge or
encumbrance on, the property of the Company pursuant to the provisions of any
agreement or instrument known to us and to which the Company is a party or by
which it or its property are bound.

9. The execution and delivery by each Subsidiary Guarantor of the Note Purchase
Documents to which such Subsidiary Guarantor is a party and the performance of
its obligations thereunder does not (i) violate any applicable law or any
provision of the articles of incorporation, certificate of incorporation or
bylaws of such Subsidiary Guarantor, or (ii) conflict with, or result in any
breach or default under, or, except as permitted by the First Supplement and the
Note Purchase Agreement result in the creation or imposition of any lien, charge
or encumbrance on, the property of such Subsidiary Guarantor pursuant to the
provisions of any agreement or instrument known to us and to which such
Subsidiary Guarantor is a party or by which it or its property are bound.

10. Neither the Company nor any Subsidiary Guarantor is an “investment company,”
as such term is defined in the Investment Company Act of 1940, as amended.

11. Based on the representations and warranties set forth in the First
Supplement, the issuance of the Series 2010 Notes and the intended use of the
proceeds of the sale of the Series 2010 Notes as stated in Section 8.14 of the
First Supplement, do not violate Regulation T, U or X of the Board of Governors
of the Federal Reserve System.



--------------------------------------------------------------------------------

12. The provisions of the Pledge Agreement are effective under the UCC to create
in favor of the Collateral Agent a security interest in the rights of Perrigo
International in that portion of the collateral of Perrigo International, in
which a security interest is purported to be granted under the Pledge Agreement
and in which a security interest may be created under Article 9 of the UCC (the
“Article 9 Collateral”).

13. The Collateral Agent’s security interest in the Article 9 Collateral of
Perrigo International in which a security interest may be perfected by filing a
financing statement under the UCC was perfected by the Collateral Agent’s filing
of a financing statement on May 29, 2008, filing number 2008084567-8, with the
Michigan Secretary of State.

14. Assuming the Collateral Agent has taken delivery and retains possession in
the State of Michigan of certificates in registered form representing the
securities pledged to the Collateral Agent pursuant to the Pledge Agreement (the
“Pledged Securities”), and further assuming the Pledged Securities are each duly
indorsed to the Collateral Agent or in blank by an effective endorsement or are
accompanied by undated stock powers with respect thereto duly indorsed to the
Collateral Agent or in blank by an effective endorsement, the Collateral Agent’s
security interest in the rights of the Company in the Pledged Securities is
perfected.



--------------------------------------------------------------------------------

Exhibit 4(a)(ii) to First Supplement

FORM OF OPINION OF PURCHASERS COUNSEL

April 30, 2010

TO THE PURCHASERS SET FORTH

ON ANNEX 1 HERETO

 

Re:

Perrigo Company

$115,000,000 4.91% Senior Notes, Series 2010-A due April 30, 2017

$150,000,000 5.45% Senior Notes, Series 2010-B due April 30, 2020

$150,000,000 5.55% Senior Notes, Series 2010-C due April 30, 2022

Ladies and Gentlemen:

We have acted as special counsel for each of the Purchasers named on Annex 1
hereto (the “Purchasers”) in connection with issuance and sale by Perrigo
Company, a Michigan corporation (the “Company”), of (a) $115,000,000 aggregate
principal amount of its 4.91% Senior Notes, Series 2010-A due April 30, 2017
(the “Series 2010-A Notes”), (b) $150,000,000 aggregate principal amount of its
5.45% Senior Notes, Series 2010-B due April 30, 2020 (the “Series 2010-B
Notes”), and (c) $150,000,000 aggregate principal amount of its 5.55% Senior
Notes, Series 2010-C due April 30, 2022 (the “Series 2010-C Notes”; and together
with the Series 2010-A Notes and the Series 2010-B Notes, collectively, the
“Series 2010 Notes”). The Series 2010 Notes are being issued pursuant to that
certain First Supplement to Master Note Purchase Agreement, dated as of
April 30, 2010 (the “First Supplement”), by and among the Company and the
Purchasers which supplements that certain Master Note Purchase Agreement, dated
as of May 29, 2008, by and between the Company and each of the purchasers listed
on Schedule A thereto (the “Initial Note Purchase Agreement”), as amended by
that certain First Amendment to Master Note Purchase Agreement (the “First
Amendment”) dated as of April 29, 2010 (the Initial Note Purchase Agreement, as
amended by the First Amendment, the “Note Purchase Agreement”). Capitalized
terms used herein, and not defined herein, have the respective meanings ascribed
to them pursuant to the terms of the Note Purchase Agreement and the First
Supplement.

This opinion is delivered to you pursuant to Section 4(c)(b) of the First
Supplement. Our representation of the Purchasers has been as special counsel for
the purposes stated above.

As to all matters of fact (including factual conclusions and characterizations
and descriptions of purpose, intention or other state of mind), we have relied,
with your permission, entirely upon:



--------------------------------------------------------------------------------

 

(1)

the representations and warranties of the Company and the Purchasers set forth
in the First Supplement, and the other documents listed below; and

 

 

(2)

certificates of public officials and of certain officers of the Company
delivered in connection with the First Supplement Closing and the Offeree Letter
(as defined below);

and have assumed, without independent inquiry, the accuracy of those
representations, warranties, and certificates.

In connection with this opinion, we have examined originals or copies of the
following documents:

 

 

(a)

the Initial Note Purchase Agreement and the First Amendment;

 

 

(b)

the First Supplement (the Note Purchase Agreement, as supplemented by the First
Supplement, being referred to as the “Supplemented Note Purchase Agreement”);

 

 

(c)

the Series 2010 Notes, each dated the date hereof, in the form of Exhibit 1-A,
1-B or 1-C, as applicable, to the First Supplement and registered in the names
and in the respective principal amounts and with the respective registration
numbers as set forth on Schedule A to the First Supplement;

 

 

(d)

that certain Subsidiary Guaranty, dated as of May 29, 2008, given by each of the
Subsidiaries of the Company party thereto (the “Subsidiary Guaranty”);

 

 

(e)

the Joinder dated as of April 23, 2010 (the “Joinder”), pursuant to which
Perrigo International Holdings II, Inc. agreed to become a Subsidiary Guarantor
under the Subsidiary Guaranty (the Subsidiary Guaranty, as supplemented by the
Joinder, being referred to as the “Supplemented Subsidiary Guaranty”);

 

 

(f)

a certificate of an officer of the Company, dated the date hereof, certifying as
to the matters set forth therein;

 

 

(g)

a certificate of the Secretary or Assistant Secretary of the Company and, dated
the date hereof, and annexing thereto and certifying as accurate and complete:

 

 

(i)

the incumbency of the officers of the Company;

 

 

(ii)

copies of corporate resolutions authorizing the Company’s participation in the
transactions contemplated by the Operative Documents (as defined below);

 

 

(iii)

a copy of the bylaws of the Company (the “Company Bylaws”); and



--------------------------------------------------------------------------------

 

(iv)

a copy of the certificate of incorporation, including any amendments thereto, of
the Company, certified by the Michigan Secretary of State (together with the
Company Bylaws, collectively, the “Company’s Governing Documents”);

 

 

(h)

a certificate of the Secretary or Assistant Secretary of each Subsidiary
Guarantor, dated the date hereof, and annexing thereto and certifying as
accurate and complete:

 

 

(i)

the incumbency of such Subsidiary Guarantor;

 

 

(ii)

copies of corporate resolutions authorizing such Subsidiary Guarantor’s
participation in the transactions contemplated by the Operative Documents;

 

 

(iii)

a copy of the bylaws of such Subsidiary Guarantor; and

 

 

(iv)

a copy of the certificate of incorporation of such Subsidiary Guarantor,
including any amendments thereto, certified by the Secretary of State of the
State of such Subsidiary Guarantor’s incorporation (together with the bylaws of
such Subsidiary Guarantor, the “Subsidiary Guarantor’s Governing Documents”);

 

 

(i)

a Cross Receipt evidencing receipt of funds by the Company and receipt of the
Series 2010 Notes by the Purchasers (the “Cross Receipt”);

 

 

(j)

the opinion of Warner Norcross & Judd LLP, special counsel to the Company and
the Subsidiary Guarantors, dated the date hereof and delivered to the Purchasers
pursuant to paragraph 4(c)(a) of the First Supplement; and

 

 

(k)

a letter addressed to the Company and Bingham McCutchen LLP from J.P. Morgan
Securities, Inc. describing the manner of the offering of the Series 2010 Notes
(the “Offeree Letter”).

The First Amendment, the First Supplement, the Series 2010 Notes, and the
Joinder are hereinafter referred to collectively as the “Transaction Documents.”
The Initial Note Purchase Agreement and the Subsidiary Guaranty are referred to
herein collectively as the “Initial Documents”. The Transaction Documents, the
Supplemented Note Purchase Agreement and the Supplemented Subsidiary Guaranty
are hereinafter referred to as the “Operative Documents”.

This opinion is based entirely on our review of the documents listed in the
preceding paragraph and we have made no other documentary review or
investigation for purposes of this opinion. We express no opinion as to the
attachment, validity, enforceability, perfection or priority of any security
interest, mortgage or other lien or encumbrance.



--------------------------------------------------------------------------------

Based on such investigation as we have deemed appropriate the opinion referred
to in subparagraph (j) above is satisfactory in form and scope to us, and in our
opinion you are justified in relying thereon.

We have assumed the genuineness of all signatures, the conformity to the
originals of all documents reviewed by us as copies, the authenticity and
completeness of all original documents reviewed by us in original or copy form,
the legal competence of each individual executing any document, and that the
Company, each Subsidiary Guarantor, and each other Person executing such
documents (including, without limitation, the Initial Documents and the
Transaction Documents) validly exists and is in good standing under the laws of
the jurisdiction in which it was organized, had and has the power and authority
to enter into and perform its obligations under all such documents under its
governing organizational documents, applicable enterprise legislation and other
applicable law, and is qualified to do business and is in good standing under
the laws of each jurisdiction where such qualification is required generally or
necessary in order for such party to enforce its rights under such documents. We
have further assumed that such documents have been duly authorized, executed and
delivered by each Person executing such documents and, as to Persons other than
the Company, are binding upon and enforceable against such Persons. In addition,
we have relied, to the extent we deem necessary and proper, on the Offeree
Letter without independent investigation. We have further assumed that the
Initial Documents are in full force and effect prior to giving effect to the
execution of the Transaction Documents and the issuance of the Series 2010
Notes, have not been amended or modified (except as contemplated by the
Transaction Documents), and that no events have occurred that would constitute a
defense thereunder.

For purposes of this opinion, we have made such examination of law as we have
deemed necessary. Except to the extent addressed below in paragraph 5, this
opinion is limited solely to the internal substantive laws of the State of New
York as applied by courts located in the State of New York without regard to
choice of law, and the federal laws of the United States of America (except for
federal and state tax, energy, utilities, national security, anti-terrorism,
anti-money laundering, or antitrust laws, as to which we express no opinion),
and we express no opinion as to the laws of any other jurisdiction. Our opinion
in paragraph 2 below is based solely on a review of the Company’s Governing
Documents and the Subsidiary Guarantors’ Governing Documents and we have not
made any analysis of the internal substantive law of the jurisdiction of
organization of the Company or any Subsidiary Guarantor, including statutes,
rules or regulations or any interpretations thereof by any court, administrative
body, or other government authority, and we express no opinion in paragraph 2
below as to the internal substantive law of the Company’s or any Subsidiary
Guarantor’s jurisdiction of organization. We note that the Operative Documents
contain provisions stating that they are to be governed by the laws of the State
of New York (each, a “Chosen-Law Provision”). Except to the extent addressed
below in paragraph 5 no opinion is given herein as to any Chosen-Law Provision,
or otherwise as to the choice of law or internal substantive rules of law that
any court or other tribunal may apply to the transactions contemplated by the
Operative Documents. Except as set forth in paragraph 4 below, we express no
opinions as to any securities or “blue sky” laws of any jurisdiction.



--------------------------------------------------------------------------------

Our opinion is further subject to the following exceptions, qualifications and
assumptions, all of which we understand to be acceptable to you:

 

 

(a)

We have assumed without any independent investigation (i) that the execution and
delivery of the Transaction Documents and performance of the Operative Documents
by each of the parties thereto do not and will not conflict with, or result in a
breach of, the terms, conditions or provisions of, or result in a violation of,
or constitute a default or require any consent (other than such consents as have
been duly obtained) under, any organizational document of the Company or any
Subsidiary Guarantor other than the Company’s Governing Documents and each
Subsidiary Guarantor’s Governing Documents (including, without limitation,
applicable corporate charter documents and by-laws), any order, judgment,
arbitration award or stipulation, or any agreement, to which any of such parties
is a party or is subject or by which any of the properties or assets of any of
such parties is bound, (ii) that the statements regarding delivery and receipt
of documents and funds referred to in the Cross Receipt between you and the
Company are true and correct, and (iii) that the Operative Documents are valid
and binding obligations of each party thereto to the extent that laws other than
those of the State of New York are relevant thereto (other than the laws of the
United States of America, but only to the limited extent the same may be
applicable to the Company and relevant to our opinions expressed below).

 

 

(b)

The enforcement of any obligations of, or any security interest granted by, any
Person whether under any of the Operative Documents or otherwise, may be limited
by bankruptcy, insolvency, reorganization, moratorium, marshaling or other laws
and rules of law affecting the enforcement generally of creditors’ rights and
remedies (including such as may deny giving effect to waivers of debtors’ or
guarantors’ rights); and we express no opinion as to the status under any
fraudulent conveyance laws or fraudulent transfer laws of any of the obligations
of, or any security interest granted by, any Person whether under the Operative
Documents or otherwise.

 

 

(c)

We express no opinion as to the availability of any specific or equitable relief
of any kind.

 

 

(d)

The enforcement of any of the Purchasers’ rights may in all cases be subject to
an implied duty of good faith and fair dealing and to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
at law or in equity) and will be subject to a duty to act in a commercially
reasonable manner.

 

 

(e)

We express no opinion as to the enforceability of any particular provision of
any of the Operative Documents relating to:



--------------------------------------------------------------------------------

 

(i)

waivers of rights to object to jurisdiction or venue, or consents to
jurisdiction or venue;

 

 

(ii)

waivers of rights to (or methods of) service of process, or rights to trial by
jury, or other rights or benefits bestowed by operation of law;

 

 

(iii)

waivers of any applicable defenses, setoffs, recoupments, or counterclaims;

 

 

(iv)

the granting of any power of attorney or of any proxy to any Person;

 

 

(v)

exculpation or exoneration clauses, clauses relating to rights of indemnity or
contribution, and clauses relating to releases or waivers of unmatured claims or
rights;

 

 

(vi)

waivers or variations of legal provisions or rights which are not capable of
waiver or variation under applicable law; or

 

 

(vii)

rights to indemnification and contribution insofar as such rights may be limited
by applicable law or public policy.

 

 

(f)

We express no opinion as to the effect of suretyship defenses, or defenses in
the nature thereof, with respect to the obligations of any guarantor, joint
obligor, surety, accommodation party, or other secondary obligor.

 

 

(g)

Our opinion in paragraph 3 below is based solely on a review of generally
applicable laws of the State of New York and the United States of America and
not on any search with respect to, or review of, any orders, decrees, judgments
or other determinations specifically applicable to the Company or any Subsidiary
Guarantor.

 

 

(h)

We express no opinion as to the effect of events occurring, circumstances
arising or changes of law becoming effective or occurring, after the date hereof
on the matters addressed in this opinion letter, and we assume no responsibility
to inform you of additional or changed facts, or changes in law, of which we may
become aware.

Based on the foregoing, we are of the following opinions:

 

1.

Each of the Operative Documents to which the Company is a party constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its respective terms. Each of the Operative Documents
to which any Subsidiary Guarantor is a party constitutes a legal, valid and
binding obligation of such Subsidiary Guarantor, enforceable against such
Subsidiary Guarantor in accordance with its respective terms.



--------------------------------------------------------------------------------

2.

The execution and delivery of each Transaction Document by the Company and each
Subsidiary Guarantor party thereto, the issuance and sale of the Series 2010
Notes by the Company, and the performance of their respective obligations under
the Operative Documents will not constitute a violation of the Company’s
Governing Documents or any such Subsidiary Guarantor’s Governing Documents.

 

3.

Except for filings or recordings that may be necessary to perfect (or maintain
the perfection of) or enforce the security interests created by the Collateral
Documents, no consent, approval or authorization of, or designation,
declaration, filing, registration, qualification or recordation with, any
Governmental Authority is required under the laws of the State of New York or
the United States of America in connection with (a) the execution or delivery of
the Transaction Documents or the performance of each of the Operative Documents,
or (b) the offer, issue, sale or delivery of the Series 2010 Notes by the
Company, in each case under the circumstances contemplated by the Operative
Documents.

 

4.

Under the circumstances contemplated by the Operative Documents, it is not
necessary to register the offer and sale to you today of the Series 2010 Notes
or the delivery of the Supplemented Subsidiary Guaranty under the Securities Act
of 1933, as amended, or to qualify an indenture in respect of the issuance of
the Series 2010 Notes under the Trust Indenture Act of 1939, as amended.

 

5.

Each Chosen-Law Provision in the Operative Documents is enforceable in
accordance with New York General Obligations Law section 5-1401, as applied by a
New York State court or a federal court sitting in New York and applying New
York choice of law principles.

This opinion is delivered solely to the Purchasers and for the benefit of the
Purchasers in connection with the First Supplement and may not be relied upon by
the Purchasers for any other purpose or relied upon by any other person or
entity (other than future holders of the Series 2010 Notes acquired in
accordance with the terms of the Operative Documents) for any reason without our
prior written consent.

Very truly yours,

BINGHAM McCUTCHEN LLP